 

EXECUTION COPY

 

EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

ALLIANCE GAMING CORPORATION,

 

APT GAMES, INC.

 

AND

 

THE SANDS REGENT

 

WITH RESPECT TO

 

PLANTATION INVESTMENTS, INC.,

 

D/B/A RAIL CITY CASINO

 

DATED

 

December 5, 2003

 



--------------------------------------------------------------------------------

 

EXECUTION COPY

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

   DEFINITIONS    1

ARTICLE II

   PURCHASE AND SALE OF SHARES    8

Section 2.1  

  

Sale of Shares

   8

Section 2.2  

  

Purchase Price

   8

Section 2.3  

  

Payment of Purchase Price

   8

Section 2.4  

  

Signing Deliveries

   9

Section 2.5  

  

Closing

   9

Section 2.6  

  

Closing Deliveries

   9

Section 2.7  

  

Excluded Assets

   10

Section 2.8  

  

Post-Closing Adjustments

   10

ARTICLE III

   REPRESENTATIONS AND WARRANTIES OF SELLER AND ALLIANCE    12

Section 3.1  

  

Corporate Existence

   12

Section 3.2  

  

Authority of Seller; No Breach

   12

Section 3.3  

  

Capitalization; Ownership of the Shares

   13

Section 3.4  

  

Financial Statements

   13

Section 3.5  

  

Licenses and Permits

   13

Section 3.6  

  

Real Property

   14

Section 3.7  

  

Personal Property

   14

Section 3.8  

  

Labor Relations; Employees

   15

Section 3.9  

  

Employee Benefit Plans and Arrangements; ERISA

   15

Section 3.10

  

Material Contracts and Relationships

   16

Section 3.11

  

Transactions with Affiliates

   17

Section 3.12

  

Compliance with Laws

   17

Section 3.13

  

Litigation

   17

Section 3.14

  

Taxes

   18

Section 3.15

  

Insurance

   18

Section 3.16

  

Environmental Matters

   18

Section 3.17

  

Brokerage Fees

   19

Section 3.18

  

Consents and Approvals

   19

Section 3.19

  

No Conflicts

   19

Section 3.20

  

No Changes

   19

Section 3.21

  

Absence of Certain Business Practices

   20

Section 3.22

  

Additional Reports

   20

Section 3.23

  

Books and Records

   20

Section 3.24

  

Intellectual Property

   20

Section 3.25

  

Inventories

   20

Section 3.26

  

Property and Assets

   21

Section 3.27

  

Material Misstatements or Omissions

   21

 



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES OF BUYER    21

Section 4.1  

  

Corporate Existence

   21

Section 4.2  

  

Authority of Buyer; No Breach

   21

Section 4.3  

  

Litigation

   21

Section 4.4  

  

Licenses and Permits

   21

Section 4.5  

  

No Conflicts

   22

Section 4.6  

  

Brokerage Fees

   22

Section 4.7  

  

Consents and Approvals

   22

Section 4.8  

  

Securities Act Representations

   22

Section 4.9  

  

Material Misstatements or Omissions

   22

Section 4.10

  

Financing

   22

ARTICLE V

   COVENANTS OF SELLER    23

Section 5.1  

  

Regulatory and Other Approvals

   23

Section 5.2  

  

Conduct of Business

   23

Section 5.3  

  

Financial Statements and Reports; Budget

   23

Section 5.4  

  

Cooperation

   24

Section 5.5  

  

Cash on Hand

   24

Section 5.6  

  

Control of the Company’s Operations

   24

Section 5.7  

  

Seller’s Bank Accounts

   24

Section 5.8  

  

Insurance and Insurance Benefits

   25

Section 5.9  

  

Restrictions

   25

Section 5.10

  

Notification

   26

Section 5.11

  

Surveys

   26

Section 5.12

  

Costs and Fees

   26

Section 5.13

  

Landlord Estoppels

   26

Section 5.14

  

Access and Investigation

   27

Section 5.15

  

Non-solicitation

   27

Section 5.16

  

Guarantees

   27

Section 5.17

  

Environmental Investigation

   27

ARTICLE VI

   COVENANTS OF BUYER    28

Section 6.1  

  

Regulatory and Other Approvals

   28

Section 6.2  

  

Cooperation

   28

Section 6.3  

  

Non-solicitation

   29

Section 6.4  

  

Notification

   29

Section 6.5  

  

Guarantees

   29

Section 6.6  

  

Costs and Fees

   29

ARTICLE VII

   CLOSING CONDITIONS    29

Section 7.1  

  

Conditions to Obligation of Buyer

   29

Section 7.2  

  

Conditions to Obligations of Seller and Alliance

   31

ARTICLE VIII

   EMPLOYEES AND EMPLOYEE BENEFITS MATTERS    31

Section 8.1  

  

Termination of Participation

   31

Section 8.2  

  

Management Incentive Plan

   31

Section 8.3  

  

Waiver of Preexisting Conditions and Service Credit

   32

 

ii



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 8.4  

  

Welfare Plans

   32

Section 8.5  

  

COBRA

   32

Section 8.6  

  

401(k) Plan Assets

   32

ARTICLE IX

   INDEMNIFICATION    33

Section 9.1  

  

Indemnification by Seller

   33

Section 9.2  

  

Indemnification by Buyer

   33

Section 9.3  

  

Claims for Indemnification

   33

Section 9.4  

  

Defense of Third Party Claims

   34

Section 9.5  

  

Limitation on Buyer’s Indemnity Claims

   34

Section 9.6  

  

Limitations on Seller’s Indemnity Claims

   35

Section 9.7  

  

General Limitations on Claims

   35

ARTICLE X

   TERMINATION    36

Section 10.1  

  

Termination

   36

ARTICLE XI

   SURVIVAL; PURSUIT OF CLAIMS; NO OTHER REPRESENTATIONS    38

Section 11.1  

  

Post-Closing Survival of Representations, Warranties and Covenants

   38

Section 11.2  

  

Pursuit of Claims

   38

Section 11.3  

  

No Other Representation

   39

ARTICLE XII

   TAX MATTERS    39

Section 12.1  

  

Section 338(h)(10) Election

   39

Section 12.2  

  

Tax Returns

   40

Section 12.3  

  

Transfer Taxes

   40

Section 12.4  

  

Cooperation

   40

Section 12.5  

  

Tax Contests

   41

Section 12.6  

  

Refunds

   41

ARTICLE XIII

   OTHER AGREEMENTS    41

Section 13.1  

  

Agreements Regarding Title, Title Insurance Policies and Exceptions

   41

ARTICLE XIV

   MISCELLANEOUS    42

Section 14.1  

  

No Solicitation

   42

Section 14.2  

  

Fees and Expenses

   42

Section 14.3  

  

Notices

   43

Section 14.4  

  

Assignability and Parties in Interest

   43

Section 14.5  

  

Governing Law

   43

Section 14.6  

  

Counterparts

   44

Section 14.7  

  

Complete Agreement

   44

Section 14.8  

  

Modifications, Amendments and Waivers

   44

Section 14.9  

  

Limit on Interest

   44

Section 14.10

  

Further Assurances

   44

Section 14.11

  

Contract Interpretation; Construction of Agreement

   44

Section 14.12

  

Dispute Resolution

   44

 

iii



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBITS

 

EXHIBIT A    Form of Promissory Note EXHIBIT B    Form of Escrow Agreement
EXHIBIT C    Form of Trademark Assignment Agreement EXHIBIT D    Form of Supply
Agreement EXHIBIT E    Form of Officer’s Certificate of Seller and Alliance
EXHIBIT F    Form of Officer’s Certificate of Buyer EXHIBIT G    Form of
Landlord Estoppel

 

SCHEDULES

 

SCHEDULE 1

SCHEDULE 2.6(b)(i)

SCHEDULE 2.8(b)

SCHEDULE 3.2

SCHEDULE 3.3

SCHEDULE 3.4(a)

SCHEDULE 3.4(b)

SCHEDULE 3.5

SCHEDULE 3.6(a)

SCHEDULE 3.6(b)

SCHEDULE 3.6(c)

SCHEDULE 3.6(d)

SCHEDULE 3.6(e)

SCHEDULE 3.7

SCHEDULE 3.8

SCHEDULE 3.9

SCHEDULE 3.10

SCHEDULE 3.10(a)

SCHEDULE 3.11

SCHEDULE 3.12

SCHEDULE 3.13

SCHEDULE 3.14

SCHEDULE 3.15

SCHEDULE 3.17

SCHEDULE 3.18

SCHEDULE 3.19

SCHEDULE 3.20

SCHEDULE 4.4

SCHEDULE 4.7

SCHEDULE 5.9

SCHEDULE 7.1(f)

SCHEDULE 7.2(f)

 

iv



--------------------------------------------------------------------------------

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
December 5, 2003 (the “Signing Date”), by and among Alliance Gaming Corporation,
a Nevada corporation (“Alliance”), APT Games, Inc., a Nevada corporation and a
wholly owned subsidiary of Alliance (“Seller”), and The Sands Regent, a Nevada
corporation (“Buyer”).

 

RECITALS

 

WHEREAS, Seller owns all of the issued and outstanding shares of common stock,
no par value per share (the “Shares”), of Plantation Investments, Inc., a Nevada
corporation d/b/a Rail City Casino (the “Company”);

 

WHEREAS, the Company operates a casino with approximately 530 gaming devices, 8
table games, live keno and a restaurant, and offers a race and sports book that
is operated by an independent race and sports book operator (the “Business”);
and

 

WHEREAS, on the terms and subject to the conditions hereof, Seller desires to
sell the Shares to Buyer and Buyer desires to purchase the Shares from Seller.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the provisions set forth
below, and subject to the terms and conditions set forth herein, the parties
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings indicated
below:

 

“Affiliate” means, in respect of any specified Person, any other Person, whether
or not a separate legal entity, that, directly or indirectly, controls, is
controlled by, or is under common control with, such specified Person (the terms
“controls,” “controlled” or “control” meaning the possession, directly or
indirectly, of the power to direct or cause the direction of management policies
of a Person, whether through the ownership of securities, by contract or credit
arrangement, as trustee or executor, or otherwise).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Alliance” has the meaning set forth in the Preamble.

 

“Alliance 401(k) Plan” has the meaning set forth in Section 3.9.

 

“Allocation” has the meaning set forth in Section 12.1.

 

“BofA Deed of Trust” has the meaning set forth in Section 5.16.

 

“BofA Loan Agreement” has the meaning set forth in Section 5.16.

 



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Boring Area” has the meaning set forth in Section 5.17.

 

“Business” has the meaning set forth in the Recitals.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Expenses” has the meaning set forth in Section 10.1.

 

“Buyer 401(k) Plan” has the meaning set forth in Section 8.6.

 

“Buyer Plans” has the meaning set forth in Section 8.3.

 

“Buyer’s Advisors” has the meaning set forth in Section 5.14.

 

“Cash on Hand” has the meaning set forth in Section 5.5.

 

“Cash Payment” has the meaning set forth in Section 2.3.

 

“Closing” has the meaning set forth in Section 2.5.

 

“Closing Date” has the meaning set forth in Section 2.5.

 

“Closing EBITDA” has the meaning set forth in Section 2.2.

 

“Company” has the meaning set forth in the Recitals.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contracts” means all of the contracts, purchase orders and agreements (whether
written or oral) to which the Company is a party or is legally bound.

 

“Deposit” has the meaning set forth in Section 2.3.

 

“EBITDA” shall mean the sum of net income (or loss) of the Company (after
eliminating all extraordinary or nonrecurring items of income or loss), plus, to
the extent included in computing such net income (or loss), without duplication,
(i) all interest and other similar expense in respect of indebtedness for
borrowed money and similar expense in respect of capitalized leases, plus (ii)
all expenses for income taxes (whether paid, accrued or deferred), plus (iii)
all depreciation and amortization of any assets or other non cash charges
(including any depreciation, amortization or write-off of intangible assets,
transaction costs or goodwill), less (iv) interest and other similar income in
respect of money loaned by the Company and deposits of the Company, and, less
(v) to the extent not included in computing such net income (or loss), expenses
of the Company which are paid by Alliance or any Affiliate of Alliance as though
paid or accrued by the Company. In determining EBITDA for any period, to the
extent that as a result of conduct outside the Ordinary Course of Business any
items of income of the Company that have been shifted out of such period, or any
items of expense that have been shifted into such period, such items of income
or expense shall be reclassified into the appropriate period. Each item included
in the calculation of EBITDA above shall be calculated, to the extent
applicable, in accordance with GAAP, in each case consistent with the Financial
Statements, books and records

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

and past practice of the Company (except as expressly provided in clause (v))
and in a manner consistent with the method of calculation used in determining
EBITDA as set forth on Schedule 1.

 

“Employee Benefit Plan” means any (a) nonqualified deferred compensation or
retirement plan or arrangement, (b) Employee Pension Benefit Plan (including any
Multiemployer Plan), (c) Employee Welfare Benefit Plan or (d) Other Employee
Benefit Obligation.

 

“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA.

 

“Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of
ERISA.

 

“Environmental Law” means any Law relating to the regulation or protection of
the environment or natural resources or the emission release, treatment,
storage, disposal, transport or handling of Hazardous Material.

 

“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, fines, penalties, judgments, amounts
paid in settlement, assessments, costs, disbursements, or expenses (including,
without limitation, attorneys’ fees and costs, experts’ fees and costs, and
consultants’ fees and costs) of any kind or of any nature whatsoever that are
asserted against either Buyer or the Company, by any person or entity, alleging
liability (including, without limitation, liability for studies, testing or
investigatory costs, cleanup costs, response costs, removal costs, remediation
costs, containment costs, restoration costs, corrective action costs, closure
costs, reclamation costs, natural resource damages, property damages, personal
injuries, penalties or fines) arising out of, based on or resulting from (i) the
presence, Release, discharge or emission into the environment of any Hazardous
Material or substances existing or arising on, beneath or above the Owned
Property or the Leased Property or other assets of the Company and/or emanating
or migrating from or onto the Owned Property or the Leased Property; or (ii) the
violation, by Seller, of any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person who is in the same controlled group of
corporations or who is under common control with Seller (within the meaning of
Section 414(b) or 414(c) of the Code).

 

“Escrow Account” has the meaning set forth in Section 2.3.

 

“Escrow Agreement” has the meaning set forth in Section 2.3.

 

“Estoppel Certificate” has the meaning set forth in Section 5.13.

 

“Exception Review Period” has the meaning set forth in Section 13.1.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Final Cash Count” has the meaning set forth in Section 5.5.

 

“Final Cash Schedule” has the meaning set forth in Section 5.5.

 

“Financial Statements” has the meaning set forth in Section 3.4.

 

“GAAP” means United States generally accepted accounting principles as in effect
at the time in question.

 

“Gaming Regulations” means the Regulations of the Nevada Gaming Commission and
the State Gaming Control Board.

 

“Governmental Entity” has the meaning set forth in Section 3.5.

 

“Hazardous Material” means (a) any petroleum or petroleum fraction, explosives,
radioactive materials, friable asbestos, urea formaldehyde foam insulation and
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls (PCBs); and (b) any chemicals or
substances which are defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “extremely hazardous wastes,” or “toxic
substances,” under any Environmental Law.

 

“HSR Act” has the meaning set forth in Section 3.18.

 

“Indebtedness” of any Person means all obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, debentures or similar
instruments, (c) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the Ordinary Course of Business),
(d) under capital leases and (e) in the nature of guarantees of the obligations
described in clauses (a) through (e) above of any other Person.

 

“Indemnified Party” has the meaning set forth in Section 9.3.

 

“Indemnifying Party” has the meaning set forth in Section 9.3.

 

“Investigation Area” has the meaning set forth in Section 5.17.

 

“Investment Assets” means all debentures, notes and other evidences of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnerships, mortgage loans and other
investment or portfolio assets owned of record or beneficially by the Company
and issued by any Person other than the Company (other than trade receivables
generated in the Ordinary Course of Business of the Company).

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge of Seller” means that any one or more of Robert Miodunski, Robert
Saxton, Teri Grandfield, Rob Woodson, Mark Lerner, Tim Rudolf, Lisa Rahme, Kathy
Picollo, Dan Standefer, P.J. Connelly, Doug Hunt, Roger Clark, Eric McCoy,
Garrett McKeenan, Pamela Bowsher or Michael Rowe has actual knowledge of such
fact.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States or any state,
county, city or other political subdivision or of any Governmental Entity.

 

“Leased Property” has the meaning set forth in Section 3.6.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other) or other security agreement of any kind or nature
whatsoever.

 

“Losses” has the meaning set forth in Section 9.1.

 

“Marks” has the meaning set forth in Section 3.24.

 

“Material Adverse Effect” means any material change in or effect on the Business
that is materially adverse to the Business or other conditions, or results of
operations of the Company, excluding from the foregoing any event, change or
circumstance arising out of (a) the compliance by the Company with the terms and
conditions of this Agreement, (b) changes in applicable Laws or regulations or
in generally accepted accounting principles, or (c) general economic or
financial conditions or other developments which are not unique to the Company.

 

“Material Contracts” has the meaning set forth in Section 3.10.

 

“Minimum Cash on Hand” has the meaning set forth in Section 5.5.

 

“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.

 

“Objectionable Title Matters” has the meaning set forth in Section 13.1.

 

“Order” means any award, decision, writ, judgment, decree, injunction, ruling,
subpoena, verdict, entered, issued, made or rendered by any court, arbitrator,
administrative agency, or similar order of any Governmental Entity (in each such
case whether preliminary or final).

 

“Ordinary Course of Business” an action taken by Seller or the Company will be
deemed to have been taken in the “Ordinary Course of Business” only if:

 

(a) the action is consistent with the past practices of the Person and is taken
in the ordinary course of the normal day-to-day operations of that Person; and

 

(b) the action is similar in nature and magnitude to actions customarily taken
in the ordinary course of the normal day-to-day operations of such Person.

 

“Other Employee Benefit Obligation” means all obligations, arrangements, or
customary practices, whether or not legally enforceable, to provide benefits,
other than salary, as compensation for services rendered, to present or former
directors, officers, employees, or agents, including, without limitation, bonus,
incentive compensation, stock option and severance plans, agreements and
arrangements.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Outstanding Items” has the meaning set forth in Section 5.7.

 

“Owned Property” has the meaning set forth in Section 3.6.

 

“Permits” has the meaning set forth in Section 3.5.

 

“Permitted Exceptions” means (a) all real estate taxes and assessments not
delinquent as of the Closing; (b) the state of facts that would be disclosed by
a current, accurate survey of the Owned Property or Leased Property or, if Buyer
has obtained an ALTA survey of the Owned Property or Leased Property acceptable
to the Title Company, the state of facts disclosed by that survey and approved,
or deemed approved, by Buyer pursuant to Section 13.1; (c) zoning ordinances and
regulations and any other laws, ordinances, or governmental regulations
restricting or regulating the use, occupancy, or enjoyment of the Owned Property
or Leased Property; (d) all liens, encumbrances, easements, covenants,
conditions, and restrictions of record disclosed on the Preliminary Title Report
or any subsequent revision of the Preliminary Title Report approved, or deemed
approved, by Buyer in accordance with the terms hereof; and (e) any matter
imposed upon the Owned Property or Leased Property by Buyer or arising as a
result of the actions of Buyer.

 

“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent or being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP, (b) any statutory Lien
arising in the Ordinary Course of Business by operation of Law with respect to
any liability of the Company that is not yet due or delinquent and (c) any minor
imperfection of title or similar Lien which individually or in the aggregate
with other such Liens could not reasonably be expected to have a Material
Adverse Effect.

 

“Person” means any entity or natural person or any corporation, partnership,
joint venture or other entity, whether or not a legal entity.

 

“Plan” has the meaning set forth in Section 3(3) of ERISA.

 

“Post-Closing Adjustment” has the meaning set forth in Section 2.8.

 

“Post-Closing Assets” has the meaning set forth in Section 2.8.

 

“Post-Closing Liabilities” has the meaning set forth in Section 2.8.

 

“Post-Closing Recalculation” has the meaning set forth in Section 2.8.

 

“Post-Closing Schedule” has the meaning set forth in Section 2.8.

 

“Preliminary Title Report” means the preliminary title report for the Owned
Property and the Leased Property issued by First American Title Company of
Nevada on October 9, 2003.

 

“Promissory Note” has the meaning set forth in Section 2.3.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Qualified Plan” means each Employee Benefit Plan which is intended to qualify
under Section 401 of the Code.

 

“Real Property” means, collectively, the Owned Property and the Leased Property.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, dumping, disposing and placing, including the abandonment or
discarding of barrels, tanks, containers and other closed receptacles containing
any Hazardous Materials, discharge, dispersal, leaching or migration into the
indoor or outdoor environment, including, without limitation, the movement of
Hazardous Materials through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.

 

“Section 338(h)(10) Election” has the meaning set forth in Section 12.1.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the Preamble.

 

“Seller’s Title Response” has the meaning set forth in Section 13.1.

 

“Shares” has the meaning set forth in the Recitals.

 

“Signing Date” has the meaning set forth in the Preamble.

 

“Straddle Periods” has the meaning set forth in Section 12.2.

 

“Superior Proposal” means any bona fide proposal for a Third Party Sale from any
person other than Seller, Buyer or any Affiliates thereof which Seller
determines in its good faith judgment to be more favorable, from a financial
point of view, than the transactions contemplated hereby, taking into account
the terms and conditions of the proposal and the those of the transactions
contemplated hereby.

 

“Supply Agreement” has the meaning set forth in Section 2.6.

 

“Surveys” means ALTA surveys of each parcel of Owned Property and Leased
Property in each case in a form required by the Title Company as a condition to
issuance of a policy of extended coverage title insurance for such Owned
Property or Leased Property (as applicable).

 

“Tanks” has the meaning set forth in Section 5.17.

 

“Tax” or “Taxes” means any and all taxes imposed or required to be collected by
any federal, state or local taxing authority in the United States, or by any
other foreign taxing authority under any statute or regulation, including,
without limitation, all income, sales and use, gaming, property, ad valorem,
excise, payroll, and other taxes, all import and export taxes, duties and fees,
and all interest, penalties and additions thereto.

 

“Tax Claim” has the meaning set forth in Section 12.5.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Tax Return” means a report, return or other information required to be supplied
to a Governmental Entity with respect to or concerning Taxes including, where
permitted or required, combined or consolidated returns for any group of
entities that includes the Company.

 

“Termination Notification Period” has the meaning set forth in Section 10.1.

 

“Testing” has the meaning set forth in Section 5.17.

 

“Third Party Sale” means the acquisition by a Person other than Seller, Buyer or
any Affiliates thereof, directly or indirectly, (a) for consideration consisting
of cash and/or securities, of more than a majority of the Shares then
outstanding, or all or substantially all of the assets of the Company, or (ii)
of the Company by merger or consolidation.

 

“Title Company” means First American Title Insurance Company of Nevada.

 

“Title Policies” has the meaning set forth in Section 7.1.

 

“Title Policy” has the meaning set forth in Section 7.1.

 

“Title Exceptions” has the meaning set forth in Section 13.1.

 

“Trademark Assignment Agreement” has the meaning set forth in Section 2.6.

 

“Trailing Twelve Month Period” has the meaning set forth in Section 2.2.

 

ARTICLE II

 

PURCHASE AND SALE OF SHARES

 

Section 2.1 Sale of Shares. On the terms and subject to the conditions of this
Agreement, at the Closing, Seller agrees to sell to Buyer and Buyer agrees to
purchase from Seller all of the Shares.

 

Section 2.2 Purchase Price. At the Closing, subject to any adjustment provided
in Section 2.8, Buyer shall pay to Seller, as the purchase price for the Shares
(the “Purchase Price”), an aggregate amount equal to the lesser of: (a) Thirty
Eight Million Dollars ($38,000,000) or (b) six (6) times EBITDA of the Company
for the previous twelve (12) months (the “Trailing Twelve Month Period”) ending
on the last day of the month immediately prior to the month in which Buyer
receives approval of all gaming licenses from the Nevada Gaming Commission (the
“Closing EBITDA”).

 

Section 2.3 Payment of Purchase Price. Buyer shall pay to Seller the Purchase
Price in cash and other consideration as follows:

 

(a) At the Closing, Buyer shall pay Seller cash in the amount of the Purchase
Price minus the Deposit minus the principal amount of the Promissory Note, by
wire transfer of immediately available funds (the “Cash Payment”).

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) At the Closing, Buyer shall execute, in favor of Seller, a promissory note
in the principal amount of up to Three Million Dollars ($3,000,000),
substantially in the form attached as Exhibit A hereto. (the “Promissory Note”).

 

(c) On the Signing Date, Buyer shall deliver as a deposit the amount of One
Million Dollars ($1,000,000) (the “Deposit”), into an escrow account (the
“Escrow Account”), upon the terms and conditions set forth in an Escrow
Agreement, substantially in the form attached as Exhibit B hereto (the “Escrow
Agreement”). On the Closing Date, Buyer will cause the Escrow Agent (as defined
in the Escrow Agreement) to deliver the deposit and all interest earned thereon
to Seller.

 

Section 2.4 Signing Deliveries. Concurrently with the execution and delivery of
this Agreement by the parties hereto:

 

(a) Buyer shall deliver the Deposit into the Escrow Account.

 

(b) Buyer, Seller and the Escrow Agent shall execute and deliver the Escrow
Agreement.

 

Section 2.5 Closing. The closing of the purchase and sale of the Shares (the
“Closing”) provided for in this Agreement will take place at the offices of
Bible Hoy & Trachok, 201 W. Liberty Street, Reno, Nevada, within ten (10) days
after receipt of all required gaming licenses, or at such other time and place
as the parties may agree (such time and date, the “Closing Date”).

 

Section 2.6 Closing Deliveries.

 

(a) At the Closing, Seller will deliver to Buyer:

 

  (i) a certificate or certificates representing the Shares, duly endorsed for
transfer to Buyer or Buyer’s designee;

 

  (ii) a good standing certificate for the Company from the Nevada Secretary of
State;

 

  (iii) the Trademark Assignment Agreement between Alliance and Buyer
substantially in the form attached as Exhibit C hereto (the “Trademark
Assignment Agreement”);

 

  (iv) the Supply Agreement among Bally Gaming, Inc., Buyer and the Company
substantially in the form attached as Exhibit D hereto (the “Supply Agreement”),
executed by Bally Gaming, Inc. and the Company;

 

  (v) any consents required pursuant to Section 7.1(f);

 

  (vi) the resignations of all of the officers and directors of the Company in
their capacity as such; and

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (vii) a certificate substantially in the form attached as Exhibit E hereto,
executed by Seller and Alliance, representing and warranting to Buyer (A) that
each of Seller’s and Alliance’s representations and warranties in this Agreement
were accurate in all material respects as of the date of this Agreement and are
accurate in all material respects as of the Closing Date as if made on the
Closing Date, and (B) that each of Seller’s and Alliance’s covenants and
obligations required to be complied with prior to Closing have been so complied
with in all material respects.

 

(b) At the Closing, Buyer will deliver, or will cause to be delivered, to
Seller:

 

  (i) the Cash Payment, by wire transfer to the account set forth on Schedule
2.6(b)(i);

 

  (ii) the Deposit and all interest earned thereon, by wire transfer to the
account set forth on Schedule 2.6(b)(i);

 

  (iii) the Promissory Note, executed by Buyer.

 

  (iv) the Trademark Assignment Agreement, executed by Buyer;

 

  (v) the Supply Agreement, executed by Buyer;

 

  (vi) any consents required pursuant to Section 7.2(f); and

 

  (vii) a certificate substantially in the form attached as Exhibit F hereto,
executed by Buyer, representing and warranting to Seller (A) that Buyer’s
representations and warranties in this Agreement was accurate in all material
respects as of the date of this Agreement and are accurate in all respects as of
the Closing Date as if made on the Closing Date, and (B) that Buyer’s covenants
and obligations required to be complied with prior to Closing has been so
complied with in all material respects.

 

Section 2.7 Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, all cash and cash equivalents of the Company (except for the Minimum
Cash on Hand as set forth in Section 5.5), including, without limitation, all
checking accounts, bank accounts, deposit accounts, certificates of deposit,
time deposits, securities, uncashed checks received by the Company on or prior
to the Closing Date, and all interest and dividends thereon are specifically
excluded from the transactions contemplated hereby and shall be retained by
Seller following the Closing.

 

Section 2.8 Post-Closing Adjustments.

 

(a) On or before ten business days after the Closing Date, a representative of
Buyer and a representative of Seller shall jointly prepare a mutually agreed
upon schedule (the “Post-Closing Schedule”) that sets forth (i) all unpaid
wages, salaries, commissions,

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

Management Incentive Plan bonuses, fringe benefit payments (including vacation
pay), and all other unpaid direct and indirect compensation of any kind for all
services performed by the Company’s employees prior to the Closing Date; (ii)
any slot-club liability, any chip and token liability or any complimentary
arrangement for food or beverage or lodging arising prior to the Closing Date
for any guest or customer of the Company that has not been accrued and reserved
in the Ordinary Course of Business; (iii) any amount of accrued liability as
determined by the amount shown as of 10:00 A.M. PST on the Closing Date on the
progressive meter of all of the Company’s progressive slot machines that exceed
the base jackpot of such machines (items (i), (ii) and (iii), collectively, the
“Post-Closing Liabilities”); (iv) any amount of prepaid balances (including but
not limited to taxes, insurance, and deposits) apportioned to the period after
the Closing Date in the manner described in Section 12.1 and to the extent Buyer
receives benefit thereof; and (v) inventories, including but not limited to
promotional items and food and beverage items in the restaurant as of the
Closing Date (items (iv) and (v), collectively, the “Post-Closing Assets”).
Seller agrees to pay to Buyer by wire transfer of immediately available funds,
cash in the amount of the excess, if any, of the Post-Closing Liabilities over
the Post-Closing Assets as soon as practicable after final determination of the
Post-Closing Schedule. If the amount of Post-Closing Assets exceeds the amount
of Post-Closing Liabilities, Buyer agrees to pay to Seller cash in the amount of
such excess as soon as practicable after final determination of the Post-Closing
Schedule. Any such payment made pursuant to this Section 2.8(a) shall be
referred to herein as the “Post-Closing Adjustment” and unless otherwise
required by applicable law shall be treated for tax purposes as an adjustment to
the Purchase Price.

 

(b) The Post-Closing Schedule shall be prepared in a manner consistent with the
Accounting Principles. Attached hereto as Schedule 2.8(b) is an example of the
Post-Closing Schedule of the Business, as of September 30, 2003, which
illustrates, and shall be used as a model, in preparing the Post-Closing
Schedule. “Accounting Principles” means that each accounting term used herein
shall have the meaning that is applied thereto in accordance with GAAP and each
item included in the Post-Closing Schedule prepared as of the Closing Date shall
be calculated in accordance with GAAP, in each case, consistent with the
Financial Statements, books and records and past practice of the Company and in
a manner consistent with the method of calculation used in determining the
Post-Closing Adjustment as set forth on Schedule 2.8(b).

 

(c) If, within two years of the Closing Date, either party discovers an error in
or omission from the Financial Statements that (i) was in existence on the
Closing Date, (ii) relates to the Trailing Twelve Month Period, and (iii) caused
the Closing EBITDA to be miscalculated, the parties expressly agree that damages
for such an error or omission shall include either the six times EBITDA multiple
that was used to calculate the Purchase Price or, in the case that the Purchase
Price was $38,000,000, the multiple that is obtained by dividing $38,000,000 by
the Closing EBITDA. Upon discovery of such an error or omission, the discovering
party shall provide notice to the other party of such event within fifteen
business days. On or before fifteen business days after receipt of such notice
the parties shall jointly prepare a mutually agreed upon schedule that sets
forth the revised EBITDA, the revised Purchase Price (which amount shall not
exceed $38,000,000) and the total amount of damages. Each party agrees to pay
the other party cash in the amount of such damages as soon as practicable after
final determination of the total amount of such damages. Any such payment made
pursuant to this Section 2.8(c) shall be referred to herein as the “Post-Closing

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

Recalculation” and unless otherwise required by applicable law shall be treated
for tax purposes as an adjustment to the Purchase Price. The sole and exclusive
remedy for any damages for miscalculation of the Closing EBITDA based on an
error or omission from the Financial Statements shall be this Section 2.8(c).
Notwithstanding anything in this Agreement to the contrary, Losses based on
breaches of representations, warranties and covenants of this Agreement shall
not be deemed to be an error or omission from the Financial Statements for
purposes of this Section 2.8(c).

 

(d) If the parties are unable to agree upon a Post-Closing Adjustment within the
period provided in clause (a) above, or upon a Post-Closing Recalculation within
the period provided in clause (c) above, and the amount of the disputed
difference in the Post-Closing Adjustment or the Post-Closing Recalculation is
less than or equal to $75,000, the Post-Closing Adjustment or the Post-Closing
Recalculation, as the case may be, shall be deemed to be the average of the
parties’ respective Post-Closing Adjustments or Post-Closing Recalculations. Any
agreement among Buyer and Seller relating to the Post-Closing Adjustment or the
Post-Closing Recalculation shall be final and binding upon all of the parties
hereto.

 

(e) If the parties are unable to agree on a Post-Closing Adjustment within the
period provided in clause (a) above, or upon a Post-Closing Recalculation within
the period provided in clause (c) above, and the amount of the disputed
difference in the Post-Closing Adjustment or the Post-Closing Recalculation is
greater than $75,000, then the disputed matters shall be determined pursuant to
Section 14.12 hereof and such determination shall be final and binding upon all
of the parties hereto.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER AND ALLIANCE

 

Seller and Alliance hereby represent and warrant to Buyer that:

 

Section 3.1. Corporate Existence. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with full corporate power and authority to conduct its Business as it
is now being conducted, to own or use the properties and assets that it purports
to own or use, and to perform all of its obligations under any contract to which
it is a party.

 

Section 3.2 Authority of Seller; No Breach. Except as otherwise disclosed on
Schedule 3.2, this Agreement has been duly authorized and validly executed and
delivered by Seller and constitutes a legal, valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy and similar laws affecting the
enforcement of creditors’ rights generally. Seller has all necessary corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby to
be consummated by Seller. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby to be
consummated by Seller have been duly and validly authorized by all necessary
corporate action on the part of Seller and no other corporate

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

proceedings on the part of Seller and no other stockholder votes are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby. Seller has the absolute and unrestricted right, power, authority, and
capacity to execute and deliver this Agreement and perform its obligations under
this Agreement.

 

Section 3.3 Capitalization; Ownership of the Shares. The authorized capital
stock of the Company consists of 2,500 shares of Common Stock, of which 100 are
issued and outstanding. Other than the Shares, there are no equity or other
ownership interests or securities of the Company issued and outstanding. Seller
is and will be on the Closing Date the record and beneficial owner and holder of
the Shares. Except as otherwise disclosed on Schedule 3.3, Seller owns the
Shares, free and clear of all Liens, provided however, that, at the Closing,
Seller shall have marketable title and own and hold the Shares free and clear of
all Liens. All of the outstanding equity securities of the Company have been
duly authorized and validly issued and are fully paid and nonassessable. There
are no Contracts relating to the issuance, sale, or transfer of any equity
securities or other securities of the Company nor are there any restrictions
relating to the transfer of any equity securities of the Company stated in the
Articles of Incorporation or By-Laws of Company except that any such transfer
may not violate the provisions of the Nevada Gaming Control Act.

 

Section 3.4 Financial Statements. Seller has delivered to Buyer true and
complete copies of the audited balance sheet of the Company as of June 30, 2003,
the related audited statement of operations for the fiscal year then ended and
all audited financial statements (collectively, the “Financial Statements”)
prepared pursuant to Gaming Regulation 6.080.

 

(a) The Financial Statements fairly present, in conformity with GAAP applied on
a consistent basis (except as may be indicated in the notes thereto), the
financial position of the Company as of the date thereof and its statements of
operations, shareholders’ equity and cash flows for the period then ended. Other
than as expressly set forth in the Financial Statements and the notes thereto,
the Company does not have any “off-balance sheet arrangement” (as such term is
defined in Item 303 of Regulation S-K, assuming for these purposes that the
Company is the “registrant”). The Financial Statements are set forth on Schedule
3.4(a).

 

(b) Except as otherwise disclosed on Schedule 3.4(b), since June 30, 2003 there
has been no Material Adverse Effect.

 

Section 3.5 Licenses and Permits. Except as otherwise disclosed on Schedule 3.5,
the Company has received and holds all permits, registrations, licenses,
franchises, certifications and other approvals and authorizations (collectively,
“Permits,” required from any court or tribunal, or administrative, governmental
or regulatory body, agency or authority, including any gaming authority (each, a
“Governmental Entity”) in order for the Company to conduct and operate the
Business as currently conducted or operated, and to permit the Company to own or
use its assets in the manner in which such assets are currently owned or used,
except where failure to hold such permits, registrations, licenses, franchises,
certifications or other approvals and authorizations would not have a Material
Adverse Effect.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 3.6 Real Property.

 

(a) Schedule 3.6(a) sets forth a complete and correct list of (i) each parcel of
real property owned by the Company (the “Owned Property”), (ii) each parcel of
real property leased by the Company (as lessor or lessee) (the “Leased
Property”) and (iii) all Liens (other than Permitted Liens and Liens of record
but of which Seller has received no actual notice) relating to or affecting each
parcel of the Owned Property and leasehold interest of the Leased Property.

 

(b) Except as otherwise disclosed on Schedule 3.6(b), the Company has good and
marketable title to each parcel of the Owned Property. Except as otherwise
disclosed on Schedule 3.6(b), the Company is in possession of each parcel of the
Owned Property and Leased Property, together with all buildings, structures,
facilities, fixtures and other improvements thereon.

 

(c) The Company has a valid and subsisting leasehold estate in the Leased
Property for the full term of the lease thereof. There are no material oral or
written modifications or amendments to any of such leases that have not been
made available to Buyer or its agents. Each such lease is a legal, valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms and, to the Knowledge of Seller, of each other Person that is a
party thereto, except as enforcement may be limited by bankruptcy and similar
laws affecting the enforcement of creditors’ rights generally. Except as
disclosed on Schedule 3.6(c), no such lease provides that the transfer of the
Shares as provided for herein is deemed to be an assignment of such lease
requiring the consent of the landlord thereunder.

 

(d) Except as otherwise disclosed on Schedule 3.6(d), Seller has received no
written notice of any pending or proposed action, proceeding, litigation or
arbitration (or any other common method of alternative dispute resolution) (i)
to take all or any portion of the Owned Property or the Leased Property, or any
interest therein, by eminent domain; (ii) to modify the zoning, use or
development of such property; (iii) for any street widening or changes in
highway or traffic lanes or patterns in the immediate vicinity of the such
property; or (iv) that would otherwise materially interfere with the use,
ownership, improvement, development and/or operation of such property. Except as
otherwise disclosed on Schedule 3.6(d), Seller has received no written notice of
any material violations of any Laws affecting the Owned Property and the Leased
Property.

 

(e) Except as otherwise disclosed on Schedule 3.6(e), there are no contracts or
other obligations outstanding for the sale, exchange, lease or transfer of any
of the Owned Property, or any portion thereof, or the sale, exchange, lease,
sublease or transfer of the Leased Property, or the business operated by Seller
thereon.

 

(f) To the Knowledge of Seller, there are no material events of default by any
of the landlords under any lease with respect to any of the Leased Property.
Seller has not waived in writing any material obligation of any such landlord
under such leases or any material right of Seller under such leases.

 

Section 3.7 Personal Property. The Company is in possession of and has good
title to, or has valid leasehold interests in or valid rights under contract to
use, all material tangible and intangible personal property used in the
Business. Except as otherwise disclosed on

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

Schedule 3.7, all such tangible and intangible personal property is free and
clear of all Liens, other than Permitted Liens and Liens that neither
individually nor in the aggregate could reasonably be expected to have a
Material Adverse Effect. Except as otherwise set forth on Schedule 3.7, no
consent of any lessor of such personal property is required in connection with
the transactions contemplated by this Agreement.

 

Section 3.8 Labor Relations; Employees. Except as otherwise disclosed on
Schedule 3.8:

 

(a) The Company is not a party to or bound by any collective bargaining
agreement, and there are no labor unions or other organizations representing,
purporting to represent or attempting to represent any employees of the Company.
There has not occurred nor, to the Knowledge of Seller, has there been
threatened any material strike, slowdown, picketing, work stoppage, concerted
refusal to work overtime or other similar labor activity. There are no labor
disputes currently subject to any grievance procedure, arbitration or litigation
and there is no representation petition pending, nor to the Knowledge of Seller,
threatened.

 

(b) The Company has no Contracts with employees or consultants, nor any
severance Contracts, programs or policies or any other arrangements providing
for the payment or acceleration of payment of compensation or other benefits
upon termination of employment or a change of control of the Company.

 

(c) Every employee of the Company is currently employed “at will” and, subject
to any rights granted by any applicable Law, may be terminated at any time
without notice.

 

(d) There are no releases of liability or severance agreements obtained or
entered into by the Company and any current or former employee under which the
Company is presently liable.

 

(e) There has been no unfair labor practice, safety, health, discrimination,
wage or other claim, charge, complaint, or suit pending or, to the Knowledge of
Seller, threatened against or involving the Company before the National Labor
Relations Board, Occupational Safety and Health Administration, Equal Employment
Opportunity Commission, Department of Labor, or any other federal, state, or
local agency.

 

(f) There has been no question of representation under the National Labor
Relations Act, as amended, or any state equivalent thereof, pending with respect
to the employees of the Company, nor has there been any custom or practice
recognizing any labor organization, group, association or union as the
representative of any employees.

 

Section 3.9 Employee Benefit Plans and Arrangements; ERISA. Except as otherwise
disclosed on Schedule 3.9:

 

(a) The Company does not maintain any Employee Benefit Plan, and Alliance,
Seller, and their Affiliates do not maintain any Employee Benefit Plans which
provide benefits to any employee of the Company.

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) The Company, Alliance, Seller, and their Affiliates do not maintain and are
not obligated to provide material benefits under any Employee Benefit Plan
(other than as an incidental benefit under a Qualified Plan) which provides
benefits to retirees or other terminated employees of the Company other than
benefit continuation rights under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended.

 

(c) Neither the Company nor any ERISA Affiliate has at any time contributed to
or had any obligation to contribute to any Multiemployer Plan.

 

(d) None of the Employee Benefit Plans of the Company and no Plans of any ERISA
Affiliate are subject to Title IV of ERISA.

 

(e) All Employee Benefit Plans maintained by Company are in full force and
effect, and neither Company, Alliance, Seller nor any of their Affiliates, nor
any other party is in default under the Employee Benefit Plans. There have been
no claims of defaults and, there are no facts and or conditions that if
continued, or on notice, will result in a default under these Employee Benefit
Plans. Company, Alliance, Seller and their Affiliates have complied with all
applicable laws for each of the Employee Benefit Plans maintained by Company,
including without limitation, the provisions of ERISA and the Internal Revenue
Code of 1986, as amended, if and to the extent applicable. There are no
threatened or pending claims by or on behalf of any such Employee Benefit Plans,
by or on behalf of any employee covered under any such plans, or otherwise
involving any such Employee Benefit Plans, that allege a breach of fiduciary
duties or violation of other applicable state or federal laws; nor is there any
basis for such a claim. All Employee Benefit Plans maintained by Company may be
amended and/or terminated in the sole discretion of the Board of Directors of
Company.

 

(f) The Alliance Gaming Corporation Profit Sharing 401(k) Plan (the “Alliance
401(k) Plan”) is intended to satisfy the requirements of 401(a) of the Code and
the Administrator of the Alliance 401(k) Plan is not aware of any provisions or
operations of the Alliance 401(k) Plan that would result in disqualification of
the Alliance 401(k) Plan.

 

Section 3.10 Material Contracts and Relationships. Except as otherwise disclosed
on Schedule 3.10:

 

(a) Schedule 3.10(a) sets forth a complete and correct list of the following
agreements to which the Company is a party or by which it is bound (all
agreements set forth in Schedule 3.10(a) are collectively referred herein to as
the “Material Contracts”):

 

  (i) All Contracts (not otherwise listed in a specific clause under this
Section 3.10) to which the Company is a party or is bound that relate to the
Business and provide for annual payments by or to the Company in excess of
Twenty Five Thousand Dollars ($25,000);

 

  (ii) All partnership, joint venture, shareholders’ or other similar contracts
with any Person;

 

  (iii) All employment, consulting and similar employment Contracts;

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (iv) All Contracts relating to any debt owed by the Company to any Person in
excess of Twenty Five Thousand Dollars ($25,000); and

 

  (v) All Contracts that restrict or limit the Company’s freedom, presently or
in the future, to operate the Business, compete, or to sell products or
services.

 

(b) All of the Material Contracts are in full force and effect, are valid and
binding and are enforceable by the Company in accordance with their terms,
except as enforcement may be limited by bankruptcy and similar laws affecting
the enforcement of creditors’ rights generally. There are no liabilities of the
Company under any Material Contract arising from any breach or default of any
provision thereof and no event has occurred that, with the passage of time or
the giving of notice or both, would constitute a breach or default by the
Company thereto.

 

Section 3.11 Transactions with Affiliates. Except as otherwise disclosed on
Schedule 3.11, (a) there is no Indebtedness between the Company, on the one
hand, and Seller, any officer, director or Affiliate (other than the Company) of
Seller, on the other, (b) the Company does not provide or cause to be provided
any assets, services or facilities to Seller, or any such officer, director or
Affiliate which are individually or in the aggregate material to the Business
(c) Seller, or any such officer, director or Affiliate does not provide or cause
to be provided any assets, services or facilities to the Company which are
individually or in the aggregate material to the Business, and (d) the Company
does not beneficially own, directly or indirectly, any Investment Assets issued
by Seller, or any such officer, director or Affiliate.

 

Section 3.12 Compliance with Laws. Since January 1, 1998, except as otherwise
disclosed on Schedule 3.12, the operation of the Business has been conducted, in
all material respects, in substantial compliance with all Laws applicable to the
Company.

 

Section 3.13 Litigation. Except as otherwise disclosed on Schedule 3.13:

 

(a) There is no material legal, administrative, arbitration or other proceeding
or any investigation by any Governmental Entity pending against the Company or
affecting any of its assets.

 

(b) To the Knowledge of Seller, there is no material legal, administrative,
arbitration or other proceeding or any investigation by any Governmental Entity
threatened against the Company or any of its assets.

 

(c) There are no agreements or contracts between Seller or Alliance and any
Governmental Entity, or any decree by any Governmental Entity, arising out of
any current or previously existing violation of any Laws which would adversely
affect in any material respect Seller’s ability to consummate the transactions
contemplated by this Agreement.

 

(d) There is no action, suit, or proceeding instituted, or to the Knowledge of
Seller threatened, against the Company challenging the legality or validity of,
or otherwise seeking to restrain or prohibit, the transactions contemplated by
this Agreement.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 3.14 Taxes. Except as otherwise disclosed on Schedule 3.14:

 

(a) The Company has timely filed (taking into account all available extensions)
all Tax Returns required to have been filed by it and has paid or adequately
reserved all Taxes shown as due thereon. All such Tax Returns were true, correct
and complete in all material respects;

 

(b) There is no pending or, to the Knowledge of Seller, threatened action,
audit, proceeding, or investigation by any taxing authority with respect to the
assessment or collection of Taxes of the Company;

 

(c) The Company has not waived any statute of limitations with respect to the
assessment of any Tax;

 

(d) There are no existing liens for Taxes due and payable upon any assets of the
Company, except liens for current Taxes not yet due or Taxes that are being
contested in good faith through appropriate proceedings;

 

(e) The Company is not currently a party to any tax sharing or tax allocation
agreement; and

 

(f) Seller is not a foreign person within the meaning of Code section 1445.

 

Section 3.15 Insurance. Schedule 3.15 contains a complete and correct list of
all insurance policies owned or held by the Company or its Affiliates on behalf
of the Company as of the date hereof. Except as otherwise disclosed on Schedule
3.15, no notice or other communication has been received by the Company during
the last twelve months from any insurance company canceling or materially
amending or materially increasing the annual or other premiums payable under any
of its insurance policies.

 

Section 3.16 Environmental Matters. Except for facts, circumstances or
conditions that would not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect and except as disclosed in the Phase I
Environmental Site Assessment conducted by Buyer:

 

(a) There has been no disposal or release of Hazardous Material by the Company
or, to the knowledge of Seller, any other party, on, under, in, from or on to
any Owned Property, Leased Property or otherwise related to the operations of
the Company (or property formally owned by the Company).

 

(b) Since January 1, 1998, the Company has not received any notice, demand,
letter, claim or request for information relating to the property owned or
operated by the Company or property formerly owned or operated by the Company
alleging violation of or liability under any applicable Environmental Law.

 

(c) To the knowledge of Seller, there are no underground or aboveground storage
tanks or other under or aboveground storage receptacles (or associated equipment
or

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

piping) containing Hazardous Material currently located at or on any property
owned or operated by the Company.

 

(d) There are no polychlorinated biphenyls or friable asbestos located or
contained at, on or in the property owned or operated by the Company.

 

(e) Seller has not received any written notice issued pursuant to the citizen’s
suit provision of any applicable Environmental Law relating to the operations of
the Business.

 

Section 3.17 Brokerage Fees. Except as otherwise disclosed on Schedule 3.17, no
Person is entitled to any brokerage or finder’s fee or other commission from
Seller or the Company in respect of this Agreement or the transactions
contemplated hereby.

 

Section 3.18 Consents and Approvals. Except as otherwise disclosed on Schedule
3.18 and except for filings, permits, authorizations, consents and approvals as
may be required under, and other applicable requirements of, the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), other federal securities
laws, state securities or blue sky laws, and the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), the execution and delivery
of this Agreement by Seller does not, and the performance of the transactions
contemplated hereby by Seller will not, require any filing with or notification
to, or any consent, approval, authorization, waiver or permit from, any
Governmental Entity or any other Person.

 

Section 3.19 No Conflicts. The execution and delivery of this Agreement by
Seller and the consummation of the transactions contemplated hereby by Seller
will not conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
benefit under, or result in the creation of any Lien (except a Permitted Lien)
upon any of the assets of Seller or the Company under, any provision of: (a) the
Articles of Incorporation or By-Laws or other organizational or governing
documents of Seller or the Company, (b) except as otherwise disclosed on
Schedule 3.19 and except for any such conflicts, violations, defaults, rights or
Liens that, individually or in the aggregate, would not have a Material Adverse
Effect, any contractual obligation of Seller or Company under the Material
Contracts as to which either Seller or the Company is a party or otherwise
bound, or (c) except for any such conflicts, violations, defaults, rights or
Liens that, individually or in the aggregate, would not have a Material Adverse
Effect, any Order or Law.

 

Section 3.20 No Changes. Except as otherwise disclosed on Schedule 3.20 or as
otherwise permitted under this Agreement and occurring after the date hereof,
since June 30, 2003, the Company has not, directly or indirectly: (a) incurred
any material liability or obligation (whether accrued, absolute, contingent or
otherwise) except in the Ordinary Course of Business and in a manner consistent
with past practices; (b) incurred any indebtedness for borrowed money or entered
into any commitment to guarantee, assume or endorse any such liability; (c)
sold, transferred or otherwise disposed of any material assets except as
permitted by this Agreement or in the Ordinary Course of Business; (d) conducted
its business or entered into any transaction except in the Ordinary Course of
Business and in a manner consistent with past practices; (e) made any changes to
its Articles of Incorporation or By-Laws or other

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

organizational or governing documents; or (f) suffered damage to or destruction
or loss of any asset or property of the Company that would have a Material
Adverse Effect, whether or not covered by insurances.

 

Section 3.21 Absence of Certain Business Practices. Neither Seller nor Company
nor any Person acting by or on behalf of Seller or Company has given or agreed
to give directly or indirectly, any unlawful gift or similar benefit to any
customer, supplier, governmental employee, or other Person who is or may be in a
position to help or hinder the Business (or assist Seller in connection with any
actual or proposed transaction relating to the Business), which would subject
Seller to any damage or penalty in any civil, criminal, or governmental
litigation or proceeding.

 

Section 3.22 Additional Reports. Seller has delivered to Buyer true and complete
copies of (a) the Company’s system of internal controls established pursuant to
Gaming Regulation 6.090, (b) all compliance reports prepared thereunder, and (c)
all records maintained pursuant to Gaming Regulations then in effect.

 

Section 3.23 Books and Records. The books of account, minute books, stock record
books, and other records of the Company, all of which have been made available
to Buyer, are complete and correct and have been maintained in accordance with
sound business practices. The minute books of the Company contain accurate and
complete records of all meetings held of, and corporate action taken by, the
stockholders, the Board of Directors, and committees of the Board of Directors
of the Company, and no meeting of any such stockholders, Board of Directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Company. The warranty provided for in this
Section 3.23 shall survive the Closing.

 

Section 3.24 Intellectual Property. Alliance is the sole and exclusive owner of
all right, title and interest in and to all of the trademarks (the “Marks”)
being assigned to Buyer pursuant to the Trademark Assignment Agreement and to
the Knowledge of Seller, no such Marks infringe any third party intellectual
property rights or are subject to any outstanding order, judgment, decree or
stipulation restricting the use thereof by Seller or restricting the assignment
by Alliance to Buyer. Neither Alliance nor Seller has threatened or initiated
any claim against any third party alleging that such third party infringes the
Marks and, to the Knowledge of Seller, no third party is infringing the Marks.

 

Section 3.25 Inventories. All inventories of the Company, including but not
limited to promotional items and food and beverage items in the restaurant as of
the Closing Date, consist of a quality and quantity usable and salable in the
Ordinary Course of Business, except for obsolete items and items of
below-standard quality, all of which have been written off or written down to
net realizable value in the Financial Statements or on the accounting records of
the Company as of the Closing Date, as the case may be. All inventories not
written off have been priced at the lower of cost or market. The quantities of
each item of inventory are not excessive, but are reasonable in the present
circumstances of the Company and the Business as currently conducted.

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 3.26 Property and Assets. The assets, rights, Real Property, Leased
Property, personal property, permits and Contracts of the Company (a) constitute
all of the properties, assets and rights used in connection with the Business as
currently conducted, and also (b) include all the assets, properties and rights
necessary for the Buyer to conduct the Business in all material respects as
currently conducted.

 

Section 3.27 Material Misstatements or Omissions. No representation or warranty
of Seller or Alliance in this Agreement and no statement in the Disclosure
Schedule contains any untrue statement of a material fact, or to the Knowledge
of Seller, omits to state a material fact necessary to make the statements
herein or therein, in light of the circumstances in which they were made, not
misleading.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller that:

 

Section 4.1 Corporate Existence. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Nevada.

 

Section 4.2 Authority of Buyer; No Breach. This Agreement has been duly
authorized and validly executed and delivered by Buyer and constitutes a legal,
valid and binding obligation of Buyer, enforceable against it in accordance with
its terms, except as enforcement may be limited by bankruptcy and similar laws
affecting the enforcement of creditors’ rights generally. Buyer has all
necessary corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and to consummate the transactions
contemplated hereby to be consummated by Buyer. The execution and delivery of
this Agreement by Buyer and the consummation by Buyer of the transactions
contemplated hereby to be consummated by Buyer have been duly and validly
authorized by all necessary corporate action on the part of Buyer and no other
corporate proceedings on the part of Buyer and no other stockholder votes are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. Buyer has the absolute and unrestricted right, power,
authority, and capacity to execute and deliver this Agreement and perform its
obligations under this Agreement.

 

Section 4.3 Litigation. There is and has been no legal, administrative,
arbitration or other proceeding, or any investigation by any Governmental Entity
pending or threatened against Buyer or any its assets, which could reasonably be
expected to result in the issuance of an Order restraining, enjoining or
otherwise prohibiting or making illegal the consummation of the transactions
contemplated hereby.

 

Section 4.4 Licenses and Permits. Except as otherwise disclosed on Schedule 4.4
and except for licenses, permits and authorizations as may be required under
this Agreement, Chapter 463 of the Nevada Revised Statues and the Gaming
Regulations, no license or permit or authorization is required from any
Governmental Entity for the execution and delivery by Buyer of this Agreement
and the consummation of the transactions contemplated hereby. Buyer is

 

21



--------------------------------------------------------------------------------

EXECUTION COPY

 

qualified to obtain any permits, licenses, or authorizations necessary for Buyer
to own the Company and to operate the Business.

 

Section 4.5 No Conflicts. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a benefit under, or result in the
creation of any Lien (except a Permitted Lien) upon any of the assets of Buyer
under, any provision of (i) the Articles of Incorporation or By-Laws or other
organizational or governing documents of Buyer, (ii) any contractual obligation
of Buyer under any contract (iii) any Order, other than, in the case of clauses
(ii) and (iii) above, any such conflicts, violations, defaults, rights or Liens
that, individually or in the aggregate, would not materially or adversely limit
or delay Buyer’s ability to perform its obligations hereunder or consummate the
transactions contemplated hereby.

 

Section 4.6 Brokerage Fees. No Person is entitled to any brokerage or finder’s
fee or other commission from Buyer in respect of this Agreement or the
transactions contemplated hereby.

 

Section 4.7 Consents and Approvals. Except as otherwise disclosed on Schedule
4.7 and except for filings, permits, authorizations, consents and approvals as
may be required under, and other applicable requirements of, the Exchange Act,
other federal securities laws, state securities or blue sky laws, and the HSR
Act, Chapter 463 of the Nevada Revised Statutes and the Gaming Regulations, the
execution and delivery of this Agreement by Buyer does not, and the performance
of the transactions contemplated hereby by Buyer will not, require any filing
with or notification to, or any consent, approval, authorization, waiver or
permit from, any Governmental Entity or any other Person.

 

Section 4.8 Securities Act Representations. Buyer is acquiring the Shares for
investment for its own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof in violation of the Securities
Act of 1933, as amended (the “Securities Act”). Buyer has no present intention
of selling, granting any participation in, or otherwise distributing any of the
Shares otherwise than pursuant to an effective registration statement under the
Securities Act or in a transaction exempt from the registration requirements
under the Securities Act and applicable state securities laws. Buyer has no
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares.

 

Section 4.9 Material Misstatements or Omissions. No representation or warranty
of Buyer in this Agreement contains any untrue statement of a material fact, or
to the knowledge of Buyer, omits to state a material fact necessary to make the
statements herein or therein, in light of the circumstances in which they were
made, not misleading.

 

Section 4.10 Financing. Buyer has, and will have at the Closing, the financial
resources to consummate the transactions contemplated hereby and to pay Seller
the Purchase Price in the manner set forth in this Agreement.

 

22



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE V

 

COVENANTS OF SELLER

 

Section 5.1 Regulatory and Other Approvals. Seller shall, and shall cause the
Company to, as promptly as practicable after the date hereof, at Seller’s
expense, (a) take all reasonable steps necessary or desirable to obtain all
consents, approvals or actions of, make all filings with and give all notices to
any Governmental Entity or other Person required in order to permit Seller or
the Company to consummate the transactions contemplated hereby, (b) provide such
other information and communications to such Governmental Entity as such
Governmental Entity may reasonably request in connection therewith, and (c)
provide reasonable cooperation to Buyer in connection with the performance of
Buyer’s obligations under this Agreement. Seller will provide prompt
notification to Buyer when any such consent, approval, action, filing or notice
referred to in clause (a) above is obtained, taken, made or given, as
applicable, and will advise Buyer of any communications (and, unless precluded
by Law, provide copies of any such communications that are in writing) with any
Governmental Entity or other Person regarding any of the transactions
contemplated hereby.

 

Section 5.2 Conduct of Business. Seller will cause the Company to conduct the
Business only in the Ordinary Course of Business consistent with past practice.
Without limiting the generality of the foregoing, Seller will cause the Company
to use reasonable efforts, to the extent the officers of the Company believe
such action to be in bests interests of the Company, to:

 

(a) preserve intact the present business organization and reputation of the
Company in all material respects;

 

(b) keep available (subject to dismissals, resignations and retirements in the
Ordinary Course of Business) the services of its employees;

 

(c) maintain the assets of the Company in good working order and condition,
ordinary wear and tear excepted;

 

(d) maintain the good will of customers, suppliers and lenders and other Persons
with whom the Company otherwise has significant business relationships;

 

(e) make necessary capital expenditures in the Ordinary Course of Business;

 

(f) proceed with or settle any pending or future lawsuits or regulatory actions;
and

 

(g) diligently pursue and maintain all licenses and permits required for the
operation of the business.

 

Section 5.3 Financial Statements and Reports; Budget.

 

(a) As promptly as practicable and in any event no later than thirty days after
the end of each month ending after the date hereof and before the Closing Date,
Seller will

 

23



--------------------------------------------------------------------------------

EXECUTION COPY

 

deliver to Buyer true and complete copies of the unaudited balance sheet and the
related unaudited statements of operations of the Company, in each case as of
and for each such month and the portion of the fiscal year then ended, as the
case may be.

 

(b) As promptly as practicable, Seller will deliver to Buyer true and complete
copies of such other regularly-prepared financial statements, reports and
analyses as may be prepared or received by Seller or the Company relating to the
Business.

 

Section 5.4 Cooperation. Seller and Alliance will generally cooperate with Buyer
and its officers, directors, employees, attorneys, accountants and other agents
and, generally, do such other acts and things in good faith as may be reasonable
to timely effectuate the purpose of this Agreement and the consummation of the
transactions contemplated herein in accordance with the provisions of this
Agreement.

 

Section 5.5 Cash on Hand.

 

(a) The assets of the Company on the Closing Date shall include all cash and
cash equivalents used in the daily operations of the Business, including,
without limitation, all cash on hand for table games and in game loads (net of
tokens), coin and currency inventory, markers (at 5:00 P.M. on the Closing
Date), imprest bank balances, cash in the registers and cash in the change banks
(collectively, “Cash on Hand”), in an amount equal the daily average of the
actual Cash on Hand for ninety day period preceding the Closing Date mutually
agreed to by the accountants for Buyer and Seller. Any disagreement shall be
resolved pursuant to Section 14.12 (the “Minimum Cash on Hand”).

 

(b) As soon as practicable after such a calculation, Seller, with
representatives of Buyer present, will count down the Cash on Hand in the cage
and count room(s) beginning at 4:00 A.M. on the Closing Date (the “Final Cash
Count”). Buyer will be entitled to all Company collections received on and after
7:00 A.M. PST on the Closing Date.

 

(c) On or before three (3) business days after the Closing Date, a
representative of Buyer and a representative of Seller shall jointly prepare a
mutually agreed upon schedule (the “Final Cash Schedule”) based on the Final
Cash Count that sets forth (i) the Cash on Hand and (ii) any post-closing
payments required to be made by Seller to Buyer if the Cash on Hand is less than
the Minimum Cash on Hand. Seller shall pay Buyer any amounts less than the
Minimum Cash on Hand as provided in this Section 5.5 within five (5) business
days after (i) the parties agree on the Final Cash Schedule, or (ii) any
disagreement over the Final Cash Schedule is finally determined pursuant to
Section 14.12 hereof.

 

Section 5.6 Control of the Company’s Operations. Nothing contained in this
Agreement shall give to Buyer, directly or indirectly, any right to control or
direct the Company’s operations prior to the Closing Date. Prior to the Closing
Date, Seller shall exercise complete control and supervision of the Business
consistent with the terms and conditions of this Agreement.

 

Section 5.7 Seller’s Bank Accounts. Pursuant to Section 2.7, the existing bank
accounts of the Company shall be designated as Seller’s Bank Accounts. Seller
will be liable for any over drafts in Seller’s Bank Accounts on the Closing
Date, and shall be entitled on the

 

24



--------------------------------------------------------------------------------

EXECUTION COPY

 

Closing Date to all cash in Seller’s Bank Accounts in excess of: (a) cash
required to cover all unpaid and outstanding items of the Company other than
obligations covered by the Post-Closing Adjustment (the “Outstanding Items”) and
(b) Minimum Cash on Hand as required by Section 5.5. Outstanding Items shall be
determined as of 10:01 A.M. on the Closing Date.

 

Section 5.8 Insurance and Insurance Benefits. If, prior to the Closing Date: (a)
any of the Company’s assets are damaged by fire or other casualty, (b) such
damage or other casualty is material, (c) Seller would reasonably repair such
damage or replace such assets in the Ordinary Course of Business, and (d) such
repair or replacement has not been completed as of the Closing Date, then Buyer
will be entitled to receive at the Closing or as soon as practicable thereafter,
the insurance proceeds, if any, arising out of such damage or other casualty,
including the benefits of business interruption coverage, if any. Subsequent to
the Closing Date, Seller will not settle any claim for damage or loss to any of
the Company’s assets with any insurer without the prior written consent of Buyer
to the extent Buyer is entitled to receive the insurance proceeds as provided
above, which written consent shall not be unreasonably withheld.

 

Section 5.9 Restrictions. Except as disclosed on Schedule 5.9, Seller will cause
the Company to refrain from:

 

(a) amending its Articles of Incorporation or By-Laws (or other comparable
corporate charter documents) in any material respect or taking any action with
respect to any such amendment or any recapitalization, reorganization,
liquidation or dissolution of any such corporation;

 

(b) other than in the Ordinary Course of Business, acquiring or disposing of, or
incurring any material Lien (other than a Permitted Lien) on, any material
assets of the Company;

 

(c) other than in the Ordinary Course of Business or as required by Law,
entering into, amending, modifying, terminating (partially or completely),
granting any waiver under or giving any consent with respect to any Material
Contract or license material to the Business;

 

(d) other than in the Ordinary Course of Business (i) voluntarily incurring
Indebtedness in an aggregate principal amount exceeding $100,000 (net of any
amounts of Indebtedness discharged during such period), or (ii) canceling,
discharging (in whole or in part) or waiving any right under any Indebtedness
owed the Company in an aggregate principal amount exceeding $25,000;

 

(e) engaging with any Person in any merger or other business combination;

 

(f) other than in the Ordinary Course of Business or to the extent required by
applicable Law, adopting, entering into or becoming bound by any material
Benefit Plan, employment-related contract or collective bargaining agreement, or
amending, modifying or terminating (partially or completely) any such Employee
Benefit Plan, employment-related contract or collective bargaining agreement;

 

(g) making any change in its fiscal year;

 

25



--------------------------------------------------------------------------------

EXECUTION COPY

 

(h) failing to keep the assets of the Company insured in accordance with
customary industry practice and the past practices of the Company;

 

(i) failing to maintain the assets of the Company in good repair, order and
condition (reasonable wear and use and damage by fire or other casualty
excepted);

 

(j) failing to maintain the books and records of the Company materially in the
usual, regular and ordinary manner on a basis consistent with that heretofore
employed;

 

(k) failing to comply in all material respects with all Laws applicable to any
of the assets of the Company or to the conduct of the Business;

 

(l) failing to timely file or cause to be timely filed all material Tax Returns
required to be filed (taking into account applicable extensions) prior to the
Closing Date or failing to pay any material applicable Taxes due on or before
the Closing Date, except for Taxes the liability for which is disputed; and

 

(m) granting, conferring or awarding any option, warrant, conversion right or
other right not existing on the date hereof to acquire any shares of its capital
stock.

 

Section 5.10 Notification. From the date of this Agreement to the Closing Date,
Seller will promptly notify Buyer if: (a) Seller or the Company receives notice
from any Governmental Entity in connection with the transactions contemplated
hereby (except for Tax notices of which Seller must only advise Buyer if such
notices would result in a Lien other than a Permitted Lien on the Company’s
assets); (b) to the Knowledge of Seller any fact or circumstance makes any
representation or warranty of Seller set forth in this Agreement untrue or
inaccurate in any material respect as of the Closing Date or as of the date of
this Agreement; or (c) there is any material breach of any covenant of Seller in
this Article V or the occurrence of any event that may make the satisfaction of
the conditions in Section 7.1 impossible or highly unlikely.

 

Section 5.11 Surveys. Seller will deliver to Buyer copies of any surveys of the
Owned Property and the Leased Property in its possession and will provide access
to the Owned Property and the Leased Property to Buyer or its agents at
reasonable times and on reasonable notice for the purpose of updating existing
surveys or preparing new surveys. The updating of existing surveys and
preparation of new surveys shall be paid by Buyer. Buyer shall defend, indemnify
and hold harmless Seller, its officers, directors, agents and employees for,
from and against any loss, cost, expense or liability arising from Buyer’s
survey activities on the Owned Property.

 

Section 5.12 Costs and Fees. Seller shall pay the following costs: (i) the
premium for a CLTA standard coverage title policy with a limit of liability
equal to the Purchase Price; (ii) one-half of the escrow fees for the Escrow
Account; and (iii) one-half of any real property transfer tax.

 

Section 5.13 Landlord Estoppels. Seller shall use commercially reasonably
efforts to obtain from each landlord under a lease for the Leased Property for
the benefit of Buyer an estoppel certificate in the form required to be
delivered by the landlord as specified in the underlying lease or, if no form is
specified, an estoppel certificate, substantially in the form of

 

26



--------------------------------------------------------------------------------

EXECUTION COPY

 

Exhibit G (the “Estoppel Certificate”) certifying (a) the status of the
underlying lease for the Leased Property and of any amendments and addenda
thereto and (b) the absence of any default by Seller or its Affiliate, as
tenant, under the lease for the Leased Property or, if any default is alleged to
exist, the nature of such default.

 

Section 5.14 Access and Investigation. Between the date of this Agreement and
the Closing Date, Seller will, and will cause the Company and its
representatives to, (a) afford Buyer and its representatives and prospective
lenders and their representatives (collectively, “Buyer’s Advisors”) reasonable
access to each of the Company’s personnel, properties (including subsurface
testing), contracts, books and records, and other document and data, (b) furnish
Buyer and Buyer’s Advisors with copies of all such contracts, books and records,
and other existing documents and data as Buyer may reasonably request, and (c)
furnish Buyer and Buyer’s Advisors with such additional financial, operating,
and other data and information as Buyer may reasonably request.

 

Section 5.15 Non-solicitation. For a period of two (2) years from and after the
Closing Date, Seller will not, and will not permit any of its Affiliates to
employ or solicit the employment, or hire in any capacity (whether as an
employee, consultant, independent contractor or otherwise), any employee of
Buyer or its Affiliates unless (a) such employee resigns voluntarily (without
any solicitation from Seller or Company or their Affiliates), or (b) Buyer or
its Affiliate, as the case may be, consents in writing to such employment or
solicitation.

 

Section 5.16 Guarantees. On or before the Closing, Seller shall obtain the
release of Company, in form and substance satisfactory to Buyer and effective as
of the Closing, from any and all obligations of Alliance or its or their
Affiliates, which the Company may have guaranteed and/or signed as maker,
trustor, principal or co-obligor with Alliance or any of its or their
Affiliates, including, but not limited to, the Company’s obligation as guarantor
of the obligations of Alliance under the loan agreement dated September 5, 2003,
among Alliance, the several lenders from time to time a party thereto, and Bank
of America, N.A. as administrative agent (the “BofA Loan Agreement”), and the
deed of trust securing an original indebtedness of $100,000,000, dated September
5, 2003, wherein Plantation Investments, Inc. appears as trustor, Prlap, Inc.,
appears as trustee and Bank of America, N.A., as administrative agent, as
beneficiary, recorded September 5, 2003, as instrument No. 2916998 (the “BofA
Deed of Trust”).

 

Section 5.17 Environmental Investigation

 

(a) As soon as practicable following the Signing Date, Seller shall conduct
ground penetrating radar, electromagnetic survey or other geophysical
investigations (any such technique, the “Testing”) on the entire portion of the
Owned Property that is not physically covered by the casino (the “Investigation
Area”). The purpose of the Testing shall be to determine if any underground
storage tanks (the “Tanks”) remain in the ground in the Investigation Area.

 

(b) If any Tanks are found in the Investigation Area, Seller will (i) remove the
Tanks and (ii) manage, in accordance with applicable regulatory standards, any
residual contamination relating to the Tanks.

 

27



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) If no Tanks are found pursuant to the Testing, Seller will take three
borings in the parcel of land just west of the casino identified as 2167 B
Street in the Phase I Environmental Assessment conducted by McGinley &
Associates dated August 24, 2003, where a gasoline service station is described
to have been operated prior to 1973 (the “Boring Area”) to a depth of 15 feet.
The soil extracted from these borings will be analyzed for concentrations of
total petroleum hydrocarbons at three representative depths. If borings cannot
be completed to a depth of 15 feet due to “refusal” of the drill rig, Seller
shall develop reasonable evidence to demonstrate that such refusal is not
related to the presence of a Tank, or shall attempt the boring at another
location in the Boring Area until it is completed to a depth of 15 feet. If
either Tanks or petroleum hydrocarbons at levels requiring management in
accordance with applicable regulatory standards, are detected in the Boring Area
pursuant these borings, Seller will, as applicable, (i) remove the Tanks, (ii)
manage, in accordance with applicable regulatory standards, any residual
contamination relating to the Tanks and (iii) manage, in accordance with
applicable regulatory standards, any residual contamination relating to the
petroleum hydrocarbons identified in the Boring Area.

 

(d) In the event that any Tanks and/or hydrocarbon contamination are detected
and remedial measures are undertaken pursuant to applicable regulatory standards
and this Section 5.17, Seller shall pursue such activities with reasonable
diligence and, if such activities are not completed by the Closing Date, shall
continue such activities past the Closing Date but shall, in no event, delay the
Closing.

 

ARTICLE VI

 

COVENANTS OF BUYER

 

Section 6.1 Regulatory and Other Approvals. Buyer shall as promptly as
practicable after the date hereof, at its expense (a) take all reasonable steps
necessary or desirable to obtain all consents, approvals or actions of, make all
filings with and give all notices to any Governmental Entity or any other Person
required in order to permit Buyer to consummate the transactions contemplated
hereby, (b) provide such other information and communications to such
Governmental Entity or other Persons as such Governmental Entity or other
Persons may reasonably request in connection therewith and (c) provide
reasonable cooperation to Seller in connection with the performance of their
obligations under this Agreement. Buyer will provide prompt notification to
Seller when any such consent, approval, action, filing or notice referred to in
clause (a) above is obtained, taken, made or given, as applicable, and will
advise Seller of any communications (and, unless precluded by Law, provide
copies of any such communications that are in writing) with any Governmental
Entity or other Person regarding any of the transactions contemplated hereby.

 

Section 6.2 Cooperation. Buyer will generally cooperate with Seller and Alliance
and their respective officers, directors, employees, attorneys, accountants and
other agents and, generally, do such other acts and things in good faith as may
be necessary to timely effectuate the purposes of this Agreement and the
consummation of the transactions described herein in accordance with the
provisions of this Agreement.

 

28



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 6.3 Non-solicitation. For a period of two (2) years from and after the
Signing Date, Buyer will not, and will not permit any of its Affiliates to
employ or solicit the employment, or hire in any capacity (whether as an
employee, consultant, independent contractor or otherwise), any employee of
Alliance or its Affiliates unless (a) such employee resigns voluntarily (without
any solicitation from Buyer or its Affiliates), or (b) Alliance consents in
writing to such employment or solicitation.

 

Section 6.4 Notification. From the date of this Agreement to the Closing Date,
to the extent known by it, Buyer will promptly notify Seller of any: (a) notice
from any Governmental Entity in connection with the transactions contemplated
hereby or (b) fact or circumstance that would make any representation or
warranty of Buyer set forth in this Agreement untrue or inaccurate in any
material respect as of the Closing Date or as of the date of this Agreement.

 

Section 6.5 Guarantees. Between the date of this Agreement and the Closing,
Buyer will use its best efforts to obtain the release of Seller, Alliance or any
of their Affiliates, as of the Closing, from any and all obligations of the
Company which Alliance, Seller or its Affiliates may have guaranteed and/or
signed as a co-obligor with the Company, including, but not limited to any
Company credit lines, guarantees of equipment or asset purchases and leases and
from any and all bonds and sureties issued with respect to any and all ongoing
projects being done by the Company.

 

Section 6.6 Costs and Fees. Buyer shall pay the following costs: (i) the
difference in cost between the premium for a CLTA standard coverage title policy
and the ALTA extended coverage; (ii) fees for recording and filing any required
deed, (iii) the costs of any endorsements to the Title Policy requested by Buyer
and not required to cure any Objectionable Title Matter which Seller expressly
agreed to cure in Seller’s Title Response; and (iv) one-half of the escrow fees
for the Escrow Account.

 

ARTICLE VII

 

CLOSING CONDITIONS

 

Section 7.1 Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the transactions contemplated hereby are subject to satisfaction or
valid waiver by Buyer of each of the following conditions:

 

(a) Buyer shall have received all of the deliveries required pursuant to Section
2.6(a) hereof;

 

(b) The representations and warranties made by Seller and Alliance in this
Agreement, shall be true and correct, in all material respects, on and as of the
Closing Date as though made on and as of the Closing Date or, in the case of
representations and warranties made as of a specified date earlier than the
Closing Date, on and as of such earlier date;

 

(c) Seller shall have performed and complied with, in all material respects, the
agreements, covenants and obligations required by this Agreement to be so
performed or complied with by Seller at or before the Closing;

 

29



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) There shall not be in effect on the Closing Date any Order or Law
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated hereby;

 

(e) All consents, approvals and actions of, filings with and notices to any
Governmental Entity necessary on the part of Seller to permit Seller or Alliance
to perform their obligations under this Agreement and to consummate the
transactions contemplated hereby shall have been duly obtained, made or given
and shall be in full force and effect, and all terminations or expirations of
waiting periods imposed by any Governmental Entity necessary for the
consummation of the transactions contemplated hereby, including, if required,
under the HSR Act, shall have occurred;

 

(f) The consents and releases (or in lieu thereof waivers) listed in Schedule
7.1(f) shall have been obtained and shall be in full force and effect;

 

(g) Since the Financial Statement Date there has been no Material Adverse Effect
on the Company;

 

(h) As of the Closing Seller shall have marketable title to and there shall be
no Liens on the Shares;

 

(i) As of the Closing there shall be no Liens on the Owned Property that
materially and adversely affect the value of the Real Property or the continued
use thereof as currently conducted;

 

(j) Buyer shall have obtained from First American Title Insurance Company of
Nevada (the “Title Company”), for each parcel of Real Property, an irrevocable
commitment to issue an ALTA extended coverage policy of title insurance
(including ALTA endorsement 3.1 (Zoning)) insuring fee simple title to the Owned
Property in Buyer and fee simple title to a leasehold interest in the Leased
Property in Buyer, in each case, subject only to Permitted Exceptions (each, a
“Title Policy”, collectively, the “Title Policies”); provided, that if Buyer
fails to timely obtain surveys required by the Title Company as a condition to
issuance of the Title Policies, then Buyer’s obligation to close shall be
conditioned upon receipt of standard coverage policies of title insurance; and

 

(k) Seller shall have used commercially reasonable efforts to deliver to Buyer
the Estoppel Certificate, dated as of a date not more than two business days
prior to the Closing Date.

 

(l) The BofA Deed of Trust shall have been cancelled or reconveyed as of or
prior to the Closing.

 

(m) Seller shall have caused the release of Company, effective as of or prior to
the Closing, in form and substance satisfactory to Buyer, from any and all
obligations of Alliance or its Affiliates which the Company may have guaranteed
and/or signed as maker, trustor, principal or co-obligor with Alliance or any of
its or their Affiliates, including, but not limited to, the Company’s obligation
as guarantor of the obligations of Alliance under the BofA Loan Agreement.

 

30



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 7.2 Conditions to Obligations of Seller and Alliance. The obligation of
Seller and Alliance to consummate the transactions contemplated hereby are
subject to the satisfaction or valid waiver by Seller and Alliance of each of
the following conditions:

 

(a) Seller shall have received all of the deliveries required pursuant to
Sections 2.4 and 2.6(b) hereof;

 

(b) The representations and warranties made by Buyer in this Agreement, shall be
true and correct in all material respects on and as of the Closing Date as
though made on and as of the Closing Date or, in the case of representations and
warranties made as of a specified date earlier than the Closing Date, on and as
of such earlier date;

 

(c) Buyer shall have performed and complied with, in all material respects, the
agreements, covenants and obligations required by this Agreement to be so
performed or complied with by Buyer at or before the Closing;

 

(d) There shall not be in effect on the Closing Date any Order or Law
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated hereby;

 

(e) All consents, approvals and actions of, filings with and notices to any
Governmental Entity necessary on the part of Buyer to permit Buyer to perform
their obligations under this Agreement and to consummate the transactions
contemplated hereby shall have been duly obtained, made or given and shall be in
full force and effect, and all terminations or expirations of waiting periods
imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated hereby, including, if required, under the HSR Act,
shall have occurred; and

 

(f) The consents and releases (or in lieu thereof waivers) listed on Schedule
7.2(f) shall have been obtained and shall be in full force and effect.

 

ARTICLE VIII

 

EMPLOYEES AND EMPLOYEE BENEFITS MATTERS

 

Section 8.1 Termination of Participation. During the period from the Closing
Date until the end of the twelve month period following the Closing Date, Buyer
shall maintain or cause to be maintained, wages and employee benefits for
employees of the Company that are customary to the industry in northern Nevada.
Effective as of the Closing Date, Buyer shall cause Company to terminate its
participation in any Employee Welfare Benefit Plan sponsored by Seller or its
Affiliates and offer to eligible employees of Company the right to participate
in the Employee Welfare Benefit Plans currently maintained by Buyer. Nothing
contained herein shall be construed as limiting Buyer’s and Company’s right to
terminate employees of Company.

 

Section 8.2 Management Incentive Plan. Buyer will maintain, or cause to be
maintained, the Company’s Management Incentive Plan, as in effect on the date
hereof, through the end of the fiscal year in which the Closing occurs, with
bonuses to be paid to each of the

 

31



--------------------------------------------------------------------------------

EXECUTION COPY

 

Company’s employees participating hereunder in the amount of such bonus as such
employee would have earned if the transactions contemplated hereby had not
occurred, in all events on a basis consistent with past practice.

 

Section 8.3 Waiver of Preexisting Conditions and Service Credit. With respect to
the employee benefit plans, programs and arrangements (“Buyer Plans”), Buyer
will (a) waive all limitations as to waiting periods for those employees of
Company participating in Company benefit plans immediately prior to the Closing,
and will use commercially reasonable efforts to waive pre-existing conditions,
but will not waive exclusions, with respect to participation and coverage
requirements applicable to the employees of the Company under any Buyer Plan
that such employees may be eligible to participate in after the Closing Date and
(b) provide each employee of the Company with credit for all service with the
Company and its Affiliates for all purposes under each Buyer Plan in which such
employees are eligible to participate; provided, that employees of Company shall
not be credited for any co-payments and deductibles paid prior to the Closing
Date in the plan year in which the Closing occurs for purposes of satisfying any
applicable deductible or out-of pocket requirements under any Buyer Plans that
such employees are eligible to participate in after the Closing Date, and
provided, further, that in no event shall the employees be entitled to any
credit to the extent that it would result in a duplication of benefits with
respect to the same period of service. The parties hereto agree that the
representation contained in clause (a) relating to the use of commercially
reasonable efforts to waive pre-existing conditions is being given only to
Seller and its Affiliates, and no employee of Company or other third party may
rely on such representation or have any claim or right against Buyer and its
Affiliates for any breach of such representation by Buyer or its Affiliates.

 

Section 8.4 Welfare Plans. Seller shall retain responsibility for and continue
to pay all medical, life insurance, disability and other Employee Welfare
Benefit Plans expenses and benefits for each employee and former employee of the
Company with respect to claims incurred by such employees or former employees or
their covered dependents prior to the Closing Date. Expenses and benefits with
respect to any claims incurred by employees of the Company or their covered
dependents on or after the Closing Date shall be the responsibility of Buyer.
For purposes of this paragraph, a claim is deemed incurred (i) when the services
that are the subject of the claim are performed, (ii) in the case of life
insurance, when the death occurs, and, (iii) in the case of short-term or
long-term disability benefits, when the disability occurs.

 

Section 8.5 COBRA. On the Closing Date, Seller will assume any and all
obligations of Company and its Affiliates (including, but not limited to, any
health plans sponsored by Company and its Affiliates) to provide continuation
coverage to all of the Company’s “M & A qualified beneficiaries” (as defined in
the applicable Treasury Regulations) with respect to the transactions
contemplated hereby pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended.

 

Section 8.6 401(k) Plan Assets. Employees of the Company shall cease to accrue
benefits and service credit under the Alliance 401(k) Plan as of the Closing
Date. Effective as of the Closing Date, Buyer shall establish, or shall cause
the Company to establish, a new plan that is tax-qualified under Section 401(a)
of the Code (the “Buyer 401(k) Plan”) that includes an arrangement described in
Section 401(k) of the Code and an associated trust. Buyer 401(k) Plan shall
accept rollovers from Alliance 401(k) Plan from Company employees employed by
the

 

32



--------------------------------------------------------------------------------

EXECUTION COPY

 

Company on the Closing Date. Prior to Closing, Buyer shall provide to Seller
evidence reasonably satisfactory to Seller that Buyer 401(k) Plan and the
associated trust shall have been established and that Buyer 401(k) Plan
qualifies under the requirements of Section 401(a) of the Code.

 

ARTICLE IX

 

INDEMNIFICATION

 

Section 9.1 Indemnification by Seller. From and after the Closing (except as
otherwise provided in this Section 9.1), Seller and Alliance will indemnify and
hold harmless Buyer and its Affiliates, directors, officers, employees,
attorneys, agents, representatives, successors and assigns in respect of any and
all claims, losses, damages, liabilities, penalties, interest, costs and
expenses (including reasonable attorneys’, accountants’ and consultants’ fees
and expenses, including any such expenses incurred in connection with
investigating, defending against or settling any such claims) (collectively,
“Losses”) reasonably incurred by Buyer in connection with, or resulting from,
any or all of the following:

 

(a) Any breach of any representation or warranty made by Seller in this
Agreement;

 

(b) Any breach in the performance of any covenant, agreement or obligation of
Seller or Alliance contained in this Agreement; and

 

(c) Any Environmental Liabilities resulting from Hazardous Materials (i) present
on the Owned Property prior to the Closing, or (ii) present on the Owned
Property or the Leased Property that were caused by the Company and that
occurred prior to the Closing or otherwise relate to the pre-Closing operations
of the Business.

 

Section 9.2 Indemnification by Buyer. From and after the Closing, Buyer shall
indemnify and hold harmless Seller and Alliance and each of their respective
Affiliates, directors, officers, employees, attorneys, agents, representatives,
successors and assigns in respect of any and all Losses reasonably incurred by
Seller or Alliance in connection with, or resulting from, each and all of the
following:

 

(a) Any breach of any representation or warranty made by Buyer in this
Agreement;

 

(b) Any breach in the performance of any covenant, agreement or obligation of
Buyer in this Agreement; and

 

(c) Any Environmental Liabilities resulting from Hazardous Materials released on
the Owned Property or the Leased Property subsequent to the Closing or which
otherwise relate to the post-Closing operations of the Business.

 

Section 9.3 Claims for Indemnification. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall

 

33



--------------------------------------------------------------------------------

EXECUTION COPY

 

promptly notify the party obligated to provide indemnification (the
“Indemnifying Party”) of the claim and, when known, the facts constituting the
basis for such claim; provided however, that the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligation
hereunder to the extent such failure does not result in actual and material
prejudice to the Indemnifying Party. In the event of any claim for
indemnification hereunder resulting from or in connection with any claim or
legal proceedings by a third party, the notice to the Indemnifying Party shall
specify, if known, the amount or an estimate of the amount of the liability
arising therefrom.

 

Section 9.4 Defense of Third Party Claims. In connection with any claim giving
rise to indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a third party, the Indemnifying Party at its sole cost and expense
and with counsel reasonably satisfactory to the indemnified party may (but shall
not be obligated to), upon written notice to the indemnified party, assume the
defense of any such claim or legal proceeding if (a) the Indemnifying Party
acknowledges to the indemnified party in writing, within 15 days after receipt
of notice from the indemnified party, its obligations to indemnify the
indemnified party with respect to all elements of such claim, (b) the
Indemnifying Party provides the indemnified party with evidence reasonably
acceptable to the indemnified party that the Indemnifying Party will have the
financial resources to defend against such third-party claim and fulfill its
indemnification obligations hereunder, (c) the third-party claim involves only
money damages and does not seek an injunction or other equitable relief, and (d)
settlement or an adverse judgment of the third-party claim is not in the good
faith judgment of the indemnified party, likely to establish a pattern or
practice adverse to the continuing business interests of the indemnified party.
The indemnified party will be entitled to participate in (but not control) the
defense of any such action, with its counsel and at its own expense; provided,
that if there are one or more legal defenses available to the indemnified party
that conflict with those available to the Indemnifying Party, or if the
Indemnifying Party fails to take reasonable steps necessary to defend diligently
the claim after receiving notice from the indemnified party that it believes the
Indemnifying Party has failed to do so, the indemnified party may assume the
defense of such claim; provided, further, however, that in any circumstances in
which the indemnified party has assumed the defense of a claim, the indemnified
party may not settle such claim without the prior written consent of the
Indemnifying Party, which consent may not be unreasonably withheld. If the
indemnified party assumes the defense of the claim, the Indemnifying Party shall
reimburse the indemnified party on a monthly basis for the reasonable fees and
expenses of counsel retained by the indemnified party, which counsel shall be
reasonably satisfactory to the Indemnifying Party, and the Indemnifying Party
shall be entitled to participate in (but not control) the defense of such claim,
with its counsel and at its own expense. The parties agree to render, without
compensation, to each other such assistance as they may reasonably require of
each other in order to insure the proper and adequate defense of any action,
suit or proceeding, whether or not subject to indemnification hereunder.

 

Section 9.5 Limitation on Buyer’s Indemnity Claims.

 

(a) No claim, demand, suit or cause of action shall be brought against Seller
and/or Alliance under this Article IX, unless and until the aggregate amount of
all Losses under this Article IX exceeds Twenty-Five Thousand Dollars ($25,000),
in which event, Buyer shall be

 

34



--------------------------------------------------------------------------------

EXECUTION COPY

 

entitled to indemnification from Seller and/or Alliance only for all losses in
excess of Twenty-Five Thousand Dollars ($25,000).

 

(b) Notwithstanding any other provisions of this Article IX, the aggregate
amount of indemnification that may be asserted by Buyer against Seller and/or
Alliance for non-Environmental Liabilities under this Article IX, shall be
limited to Two Million, Two Hundred Fifty Thousand Dollars ($2,250,000); and the
aggregate amount of indemnification that may be asserted by Buyer against Seller
under this Article IX for any Environmental Liabilities (exclusive of any claims
for indemnification for any other matters under this Article IX) shall be
limited to Five Million Dollars ($5,000,000).

 

(c) None of the monetary limitations contained in this Section 9.5 shall apply
to any Losses relating to: (i) any matter that is based upon the fraud, willful
misconduct or intentional breach of Seller or Alliance, or (ii) any breach of
any representation or warranty in Sections 3.3, 3.6, 3.9 and 3.14.

 

Section 9.6 Limitations on Seller’s Indemnity Claims.

 

(a) No claim, demand, suit or cause of action shall be brought against Buyer
under this Article IX, unless and until the aggregate amount of all Losses under
this Article IX exceeds Twenty-Five Thousand Dollars ($25,000), in which event,
Seller shall be entitled to indemnification from Buyer only for all losses in
excess of Twenty-Five Thousand Dollars ($25,000).

 

(b) Notwithstanding any other provisions of this Article IX, the aggregate
amount of indemnification that may be asserted by Seller against Buyer under
this Article IX, shall be limited to Two Million, Two Hundred Fifty Thousand
Dollars ($2,250,000).

 

(c) None of the monetary limitations contained in this Section 9.6 shall apply
to any Losses relating to (i) any matter that is based upon the fraud, willful
misconduct or intentional breach of Buyer, or (ii) the post-Closing actions,
obligations or liabilities of Buyer or the Company.

 

Section 9.7 General Limitations on Claims.

 

(a) Other than claims based upon fraud or willful misconduct of the parties
hereto, Buyer and Seller agree that their obligations to satisfy any claim for
Losses under this Article IX shall not include any punitive, incidental,
indirect, special or consequential damages including, but not limited to,
damages for lost revenues, income, profits or tax benefits, diminution in value
or any other damage or loss resulting from the disruption to or loss of
operation of the Business.

 

(b) The amount of any Losses shall be reduced by any insurance recoveries or
indemnities or contribution or similar payments actually received by the
Indemnified Party from any third party as a result of the incurrence of such
Losses or the facts or circumstances giving rise thereto, net of any costs of
collection or other fees, costs and expenses actually incurred by the
Indemnified Party in obtaining such insurance recoveries, indemnities,
contributions or similar payments. If an Indemnifying Party pays to an
Indemnified Party an amount in respect of

 

35



--------------------------------------------------------------------------------

EXECUTION COPY

 

a Loss, and the Indemnified Party subsequently receives from a third party a sum
which relates to such Loss, the Indemnified Party shall forthwith repay to the
Indemnifying Party so much of the amount paid by such Indemnified Party as does
not exceed the sum recovered by the Indemnified Party from the third party less
all reasonable costs, charges and expenses incurred by the Indemnified Party in
obtaining that payment and in recovering that sum from the third party.

 

(c) Absent fraud or willful misconduct, the sole and exclusive remedy for the
parties hereto for Losses arising from Environmental Liabilities shall be any
Losses arising pursuant to Section 9.1(c) and Section 9.2(c).

 

(d) Absent fraud or willful misconduct, the sole and exclusive remedy for the
parties hereto for Losses arising from any breach of any representation,
warranty, covenant or agreement hereunder shall be the indemnification
provisions of this Article IX.

 

ARTICLE X

 

TERMINATION

 

Section 10.1 Termination.

 

(a) This Agreement may be terminated (except as set forth in Section 10.1(c))
and the transactions contemplated hereby abandoned at any time prior to the
Closing Date:

 

  (i) by mutual written consent of Seller and Buyer;

 

  (ii) by Seller, provided that Seller is not in default under Section 14.1, if
Seller determines that a bona fide written proposal concerning an alternative
transaction constitutes a Superior Proposal;

 

  (iii) by Seller (1) if any of the material conditions and obligations to be
performed under this Agreement by Buyer shall have become incapable of
fulfillment, and shall not have been waived by Seller or Alliance, or such
conditions and obligations shall have been materially breached and such breach
has not been cured (if capable of being cured) by such breaching party or
parties, within thirty days after written notice by Alliance or Seller, (2) all
of the gaming license applications required to be submitted to the Nevada Gaming
Control Board pursuant to Section 6.1, have not been so submitted within forty
five days after the date hereof, or (3) if Buyer does not diligently pursue all
gaming license applications;

 

  (iv) by Buyer, if any of the material conditions and obligations to be
performed under this Agreement by Seller or Alliance shall have become incapable
of fulfillment, and shall not have been waived by Buyer, or such conditions and
obligations shall have been materially breached and neither Seller nor Alliance
has cured such breach (if capable of being cured) within thirty days after
written notice by Buyer;

 

36



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (v) by Seller, if the Closing does not occur on or prior to May 31, 2004,
other than by reason of a material breach by Seller or Alliance of any of their
respective covenants or obligations under this Agreement;

 

  (vi) by Buyer, if the Closing does not occur on or prior to May 31, 2004 by
reason of the material breach by Seller or Alliance of any of their respective
covenants or obligations under this Agreement;

 

  (vii) by Buyer, if Seller elects (or is deemed to have elected) not to cure
any Objectionable Title Matter, Buyer shall have until five (5) business days
after Seller gives or is deemed to have given Seller’s Title Response (the
“Termination Notification Period”) to terminate this Agreement by giving written
notice to Seller. If Buyer does not, within the Termination Notification Period,
give written notice to Seller terminating this Agreement, then Buyer shall be
deemed to have waived its objections to the Objectionable Title Matters that
Seller did not agree to cure in Seller’s Title Response, and the corresponding
Objectionable Title Matters shall thereupon be deemed Permitted Exceptions;

 

  (viii) by Buyer, if six (6) times the Closing EBITDA of the Company is less
than Thirty Four Million, Five Hundred Dollars ($34,500,000); or

 

  (ix) by Buyer, if in the event that fire damage or other major casualty to the
casino constitutes a Material Adverse Effect, and the Buyer elects to terminate
the Agreement pursuant to this Section 10.1(a)(ix) instead of consummating the
transactions contemplated hereby and collecting any available insurance proceeds
pursuant to Section 5.8.

 

(b) In the event of termination by Seller or Buyer pursuant to this Section
10.1, written notice thereof shall forthwith be given to the other party and the
transactions contemplated hereby shall be terminated, without further action by
either party. If the transactions contemplated hereby are terminated as provided
herein:

 

  (i) Buyer shall return all documents and copies and other material received
from Seller and/or Alliance relating to the transactions contemplated hereby,
whether so obtained before or after the execution hereof, to Seller; and

 

  (ii) all confidential information received by Buyer with respect to the
Business, Alliance or Seller shall be treated in accordance with the
Confidentiality Agreement, between Alliance and Buyer, which shall remain in
full force and effect notwithstanding the termination of this Agreement.

 

(c) If this Agreement is terminated pursuant to Section 10.1(a)(ii) above,
promptly upon termination of this Agreement Buyer shall receive the Deposit in
the Escrow Account and all interest earned thereon and Seller shall pay to Buyer
any actual and documented reasonable out-of-pocket expenses incurred by Buyer in
connection with this Agreement and the consummation of the transactions
contemplated hereby, in an amount not to exceed One Hundred Fifty Thousand
Dollars ($150,000) (the “Buyer Expenses”), by wire transfer of immediately
available funds, and (iii) Seller shall pay to Buyer, as liquidated damages, the
amount of One Million Five Hundred Thousand Dollars ($1,500,000).

 

37



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) If this Agreement is terminated pursuant to Sections 10.1(a)(iii) or
10.1(a)(v) above, promptly upon the termination of this Agreement Seller shall
receive the Deposit in the Escrow Account and all interest earned thereon and
Buyer shall pay to Seller any actual and documented reasonable out-of-pocket
expenses incurred by Seller or Alliance in connection with this Agreement and
the consummation of the transactions contemplated hereby, in an amount not to
exceed One Hundred Fifty Thousand Dollars ($150,000) by wire transfer of
immediately available funds.

 

(e) If this Agreement is terminated pursuant to Sections 10.1(a)(iv) or
10.1(a)(vi) above, promptly upon the termination of this Agreement Buyer shall
receive the Deposit in the Escrow Account and all interest earned thereon and
Seller shall pay to Buyer, as liquidated damages, $1,000,000 plus the Buyer
Expenses, by wire transfer of immediately available funds.

 

(f) If this Agreement is terminated pursuant to Sections 10.1(a)(vii) above,
promptly upon the termination of this Agreement Buyer shall receive the Deposit
in the Escrow Account and all interest earned thereon and Seller shall pay to
Buyer, as liquidated damages, the Buyer Expenses, by wire transfer of
immediately available funds.

 

(g) If this Agreement is terminated and the transactions contemplated hereby are
abandoned as described in this Section 10.1, this Agreement shall become void
and of no further force and effect, except for the provisions of (i) Section
14.2 relating to certain expenses, (ii) Sections 3.17 and 4.6 relating to
finder’s fees and broker’s fees and (iii) this Section 10.1. Nothing in this
Section 10.1 shall be deemed to impair the right of either party to compel
specific performance by the other party of its obligations under this Agreement.

 

ARTICLE XI

 

SURVIVAL; PURSUIT OF CLAIMS; NO OTHER REPRESENTATIONS

 

Section 11.1 Post-Closing Survival of Representations, Warranties and Covenants.
The representations, warranties, covenants and agreements contained herein will
survive until two years following the Closing Date; provided however, that the
representations and warranties in Section 3.16 and the covenants and agreements
in Sections 9.1(c) and 9.2(c) will survive until five years following the
Closing Date; provided further, that the representations and warranties in
Sections 3.3, 3.6, 3.9 and 3.14 and the covenants and agreements in Sections 8.6
and 8.7 and Article XII shall survive until the expiration of the applicable
statutes of limitations. The limitations set forth in this Section 11.1
regarding the survival of claims for breach of representations and warranties
shall not apply to any claims arising out of fraud or willful misconduct in the
making of the representations and warranties set forth herein.

 

Section 11.2 Pursuit of Claims. In the event of a claim relating to the
representations and warranties in Section 3.6, Buyer agrees that it will first
pursue and exhaust any claim and appeal it may have against the Title Company
before Buyer pursues any claim it may have against Seller or Alliance pursuant
to Section 9.1 or otherwise. Seller and Alliance shall be entitled to a credit
against any claim for Losses that Buyer otherwise has against Seller and
Alliance for all sums recovered from the Title Company. If Buyer pursues such
claim against the

 

38



--------------------------------------------------------------------------------

EXECUTION COPY

 

Title Company, the time period in Section 11.1 regarding the survival of claims
for breach of the representation and warranties of Section 3.6 shall be extended
for a period of thirty days following the exhaustion of any remedy Buyer may
have against the Title Company.

 

Section 11.3 No Other Representation. Notwithstanding anything to the contrary
contained in this Agreement, it is the explicit intent of each party hereto that
(a) none of the parties hereto are making any representation or warranty
whatsoever, express or implied, other than those express representations and
warranties contained in this Agreement, and (b) none of the parties hereto has
made any representation, warranty, inducement, promise, agreement, assurance or
statement, oral or written of any kind to the other party hereto upon which such
party is relying, or in connection with which (i) Buyer has made decisions
concerning the purchase of the Shares or the transactions contemplated hereby or
(ii) Seller has made decisions concerning the transactions contemplated hereby.

 

ARTICLE XII

 

TAX MATTERS

 

Section 12.1 Section 338(h)(10) Election.

 

(a) Buyer and Seller hereby agree that they will jointly make an election under
Code Section 338(h)(10) (and the Treasury Regulations promulgated thereunder)
and any analogous election under state law (collectively, a “Section 338(h)(10)
Election”) with respect to the purchase and sale of the Shares hereunder. Buyer
and Seller agree to cooperate with each other in preparing, executing and filing
any tax forms and other documents required under Section 338(h)(10) of the Code
and other applicable laws so that the Section 338(h)(10) Election will be made
in a proper and timely manner.

 

(b) Prior to the Closing Date, Buyer and Seller shall agree upon an allocation
of the Purchase Price in the manner required by Section 338 of the Code and the
Treasury Regulations promulgated thereunder, as agreed by Buyer and Seller prior
to the Closing (the “Allocation”). Such Allocation will be used for purposes of
determining the aggregate deemed sales price under the applicable Treasury
Regulations and in reporting the deemed sale of assets of the Company in
connection with the Section 338(h)(10) Election. Buyer and Seller each hereby
agree not to take any position inconsistent with the Section 338(h)(10) Election
or the Allocation in any Tax Return or otherwise, unless required to do so
pursuant to a final determination within the meaning of Section 1313(a) of the
Code.

 

(c) On the Closing Date, Buyer and Seller shall jointly execute necessary copies
of Internal Revenue Service Form 8023 and all attachments required to be filed
therewith pursuant to applicable Treasury Regulations, and any forms required to
make any elections under state law that are analogous to a Section 338(h)(10)
Election. Such Forms 8023 and analogous forms will reflect the Allocation as
agreed upon by Buyer and Seller. In the event of any Post-Closing Adjustment or
other Purchase Price adjustment hereunder, Buyer and Seller agree to adjust the
Allocation to reflect such Purchase Price adjustment, and to file consistently
any Tax Returns required as a result of such Purchase Price adjustment.

 

39



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 12.2 Tax Returns. Alliance shall prepare or cause to be prepared and
timely file or cause to be filed (taking into account all applicable extensions)
with the IRS all federal income and with the appropriate state agencies in
Nevada any state income, gaming revenue, and franchise Tax Returns required to
be filed by Alliance and its affiliated group with respect to the Company for
all taxable years ending at or before the Closing Date, and shall pay all Taxes
due with respect to such Tax Returns. Buyer shall timely prepare and file with
the appropriate Tax authorities all other Tax Returns required to be filed by
the Company and with respect to periods beginning before and ending after the
Closing Date (“Straddle Periods”) all taxes payable thereunder shall be prorated
between Buyer and Seller as of the Closing Date, apportioned based on the actual
operations of the Company during the portion of such period ending on the
Closing Date and the portion of such period beginning on the day following the
Closing Date, except that (i) any Taxes for a Straddle Period that are
calculated on an annual basis shall be apportioned based on the number of days
in the period ending on the Closing Date and the number of days in the period
beginning after the Closing Date, and (ii) any transaction with respect to the
Company outside the ordinary course of business occurring on the Closing Date
shall be treated for this purpose as occurring at the beginning of the day
following the Closing Date. To the extent that any Taxes of the Company with
respect to any Straddle Period have been paid prior to the Closing Date, the
amount of any such prepaid Taxes apportioned to the period after the Closing
Date shall be for the credit of Seller and shall be paid to Seller, or credited
against any liability of Seller to pay amounts to Buyer for accrued liabilities,
as set forth in Section 2.8. With respect to any Tax Returns prepared by Buyer
relating to Straddle Periods, Buyer shall provide Seller with copies of such Tax
Returns at least 30 days before the due date thereof, and Buyer shall make such
changes to such Tax Returns as Seller shall reasonably request. Alliance,
Seller, the Company and Buyer shall take all actions necessary or appropriate to
cause the taxable year of the Company to end on the Closing Date to the extent
permitted by law.

 

Section 12.3 Transfer Taxes. Seller and Buyer shall each pay ½ of all transfer
Taxes resulting from the transactions contemplated by this Agreement.

 

Section 12.4 Cooperation. Buyer, the Company, Seller and Alliance shall
reasonably cooperate, and shall cause their respective affiliates, officers,
employees, agents, auditors and representatives reasonably to cooperate, in
preparing and filing all returns, reports and forms relating to Taxes, including
maintaining and making available to each other all records necessary in
connection with Taxes and in resolving all disputes and audits with respect to
all taxable periods, and making employees available on a mutually convenient
basis to provide any information or explanation of any material provided
hereunder, or to testify at any Tax proceedings. For a period of seven years
after the Closing Date or such longer period as may be required by law, Buyer
shall, and shall cause the Company to, retain and not destroy or dispose of all
Tax Returns (including supporting materials), books and records (including
computer files) of, or with respect to the activities or Taxes of, the Company
for all taxable periods or portions thereof ending on or prior to the Closing
Date to the extent Buyer or the Company received or had possession of such
records on the Closing Date. Thereafter, Buyer shall not, nor shall Buyer permit
the Company to, destroy or dispose f any such Tax Returns, books or records
unless it first offers such Tax Returns, books or records to Alliance in writing
and Alliance fails to accept such offer within sixty days of it being made.

 

40



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 12.5 Tax Contests. If, subsequent to the Closing Date, Buyer or the
Company receives notice of an audit, other administrative proceeding or inquiry
or judicial proceeding involving Taxes of the Company that could result in an
indemnity payment to Buyer or any of its affiliates pursuant to Section 9.1 (a
“Tax Claim”), Buyer shall promptly notify Seller and Alliance in writing of such
Tax Claim, stating the nature and basis of such Tax Claim and the amount
thereof, to the extent known by Buyer. If notice of a Tax Claim is not given to
Seller and Alliance within a sufficient period of time to allow Seller and
Alliance to effectively contest such Tax Claim, or in reasonable detail to
apprise Seller and Alliance of the nature of the Tax Claim, in each case taking
into account the facts and circumstances with respect to such Tax Claim, Seller
and Alliance shall not be liable to the Buyer or the Company or any of their
affiliates to the extent that Seller’s and Alliance’s ability to effectively
contest such Tax Claim is prejudiced as a result thereof. With respect to any
Tax Claim, Alliance shall have the right to control all proceedings taken in
connection with such Tax Claim (including selection of counsel) and, without
limiting the foregoing, may in its sole discretion pursue or forego any and all
administrative appeals proceedings, hearings and conferences with any Tax
authority with respect thereto and may, in its sole discretion, either pay the
Tax claimed and sue for a refund where applicable law permits or contest the Tax
Claim in any permissible manner, provided however, that Alliance may not,
without Buyer’s consent, settle or close any Tax matters if the results of a Tax
audit or proceeding are likely to materially increase the Tax liabilities of the
Company for any taxable period beginning on or after the Closing Date. If any
provisions of this Section 12.5 conflict with the provisions of Section 9.4, the
provisions of this Section 12.5 shall govern.

 

Section 12.6 Refunds. Any Tax refunds that are received by Buyer or the Company
that relate to Tax periods (or portions thereof) of the Company ending on or
before the Closing Date shall be for the account of Seller, and Buyer shall pay,
or shall cause the Company to pay, to Seller any such refund promptly after it
is received.

 

ARTICLE XIII

 

OTHER AGREEMENTS

 

Section 13.1 Agreements Regarding Title, Title Insurance Policies and
Exceptions.

 

(a) Buyer acknowledges receipt of the Preliminary Title Report and all documents
of record listed as title exceptions in the Preliminary Title Report (the “Title
Exceptions”).

 

(b) Buyer shall have 5 business days after the date hereof (the “Exception
Review Period”) within which to review and approve or disapprove the matters
affecting the Company’s title to the Real Property disclosed by the Surveys or
the Preliminary Title Report. Prior to expiration of the Exception Review
Period, Buyer shall notify Seller in writing of any objections to the Company’s
title to the Real Property as disclosed by the Survey or the Preliminary Title
Report (the “Objectionable Title Matters”). All matters affecting the Company’s
title to the Real Property and disclosed by the Surveys or the Preliminary Title
Report shall, if not timely objected to by Buyer in its Objectionable Title
Matters, be deemed Permitted Exceptions. If Buyer timely gives notice to Seller
of any Objectionable Title Matters, then Seller

 

41



--------------------------------------------------------------------------------

EXECUTION COPY

 

shall within ten (10) days after receiving Buyer’s notice of Objectionable Title
Matters give written notice to Buyer specifying whether Seller will cure any
Objectionable Title Matters (“Seller’s Title Response”). Seller’s failure to
timely deliver Seller’s Title Response shall be deemed Seller’s election not to
cure any Objectionable Title Matter.

 

(c) Following expiration of the Exception Review Period, Permitted Exceptions
shall also include those other title exceptions which (i) are disclosed or
become apparent to Buyer after the date hereof, (ii) are not already Permitted
Exceptions, and (iii) are not caused by the knowing and intentional act of
Seller, Company or an Affiliate of Seller after the date hereof, and which do
not materially and adversely affect the value of the Real Property or the
continued use thereof as currently conducted.

 

(d) Seller shall cause all Objectionable Title Matters that Seller expressly
agreed to cure in Seller’s Title Response to be removed as an exception to
Buyer’s title as set forth in the Title Policies.

 

(e) Seller and Buyer shall cooperate diligently to provide customary documents
required by the Title Company as a condition to the issuance of the Title
Policies.

 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1 No Solicitation. Notwithstanding Section 10.1(a)(ii), neither
Seller nor Company shall, prior to Closing, directly or indirectly, through any
officer, director, agent or otherwise, solicit, initiate or encourage the
submission of any proposal or offer from any Person relating to any acquisition
or purchase of the Shares or any equity interest in the Company or all or any
material portion of the assets of the Company or any business combination with
the Company, or, except to the extent legally required in the discharge of their
fiduciary duties, recommend or endorse, or furnish to any other person any
information with respect to, or otherwise cooperate in any way with, or assist
or participate in, facilitate, any effort or attempt by any other Person to do
or seek any of the foregoing. The Seller and Company shall immediately cease and
cause to be terminated all existing discussions or negotiations with any Persons
conducted heretofore with respect to any of the foregoing. The Seller and the
Company shall immediately notify the Buyer if any such proposal or offer, or
other any inquiry or contact with any Person with respect thereto, is made and
shall, in any such notice to the Buyer, indicate in reasonable detail the terms
and conditions of such proposal, offer, inquiry or contact and include with such
notice and description the identity of the Person making the proposal, offer,
inquiry or contact and any written materials received by the Company regarding
any proposal, offer, inquiry or contact and also agrees not to release any third
party from, or waive any provision of, any confidentiality or standstill
agreement to which the Company is a party.

 

Section 14.2 Fees and Expenses. Each party to this Agreement shall bear its own
attorneys’, accountants’ and other fees, costs and expenses incurred in
connection with the negotiation and the consummation of the transactions
contemplated hereby.

 

42



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 14.3 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or by facsimile transmission (with subsequent letter confirmation by mail) or
three days after being mailed by certified or registered mail, postage prepaid,
return receipt requested, to the parties, their successors in interest or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:

 

If to Seller or Alliance:

  

Alliance Gaming Corporation

6601 South Bermuda Road

Las Vegas, Nevada 89119

Telecopy: (702) 896-7990

Attention: Legal Department

With a copy (which does not constitute notice) to:

  

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, California 90071-3197

Telecopy: (213) 229-7520

Attention: Peter F. Ziegler, Esq.

If to Buyer:

  

The Sands Regent

345 North Arlington Avenue

Reno, Nevada 89501

Telecopy: (775) 348-6241

Attention: Rob Medeiros

With a copy (which does not constitute notice) to:

  

Bible Hoy & Trachok

201 W. Liberty Street, 3rd Floor

Reno, Nevada 89501

Telecopy: (775) 786-7426

Attention: David L. Mousel

 

Section 14.4 Assignability and Parties in Interest. This Agreement shall not be
assignable by any of the parties, except that with Seller’s prior written
consent, which consent shall not be unreasonably withheld, the indemnity from
the Seller to Buyer in Article IX may be collaterally assigned by Buyer to one
or more lenders or collateral agents in connection with financing the
acquisition of the Business, the Owned Property and or the Leased Property. This
Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

 

Section 14.5 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the internal law, and not the law pertaining to
conflicts or choice of law, of the State of Nevada.

 

43



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 14.6 Counterparts. This Agreement may be executed by facsimile copy and
in multiple counterparts, each of which shall be deemed an original, but all of
which when taken together shall constitute one and the same instrument.

 

Section 14.7 Complete Agreement. This Agreement, the Exhibits and Schedules and
the documents delivered or to be delivered pursuant to Sections 2.4 and 2.6 of
this Agreement contain or will contain the entire agreement among the parties
with respect to the transactions contemplated hereby and shall supersede all
prior or contemporaneous oral or written negotiations, commitments, agreements
and understandings with respect to such subject matter.

 

Section 14.8 Modifications, Amendments and Waivers. This Agreement may be
modified, amended or otherwise supplemented only by a writing signed by all of
the parties. No waiver of any right or power hereunder shall be deemed effective
unless and until a writing waiving such right or power is executed by the party
waiving such right or power.

 

Section 14.9 Limit on Interest. Notwithstanding anything in this Agreement to
the contrary, no party shall be obligated to pay interest at a rate higher than
the maximum rate permitted by applicable law. In the event that an interest rate
provided in this Agreement exceeds the maximum rate permitted by applicable law,
such interest rate shall be deemed to be reduced to such maximum permissible
rate.

 

Section 14.10 Further Assurances. Each party will execute and deliver such
further instruments and take such further actions as any other party may
reasonably request in order to carry out the intent of this Agreement and to
consummate the transactions contemplated hereby.

 

Section 14.11 Contract Interpretation; Construction of Agreement.

 

(a) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. Any
reference to article, section, exhibit, schedule, preamble, recital and party
references are to this Agreement unless otherwise stated. Each reference in this
Agreement to “including” or words of similar import shall be deemed to be
followed by “without limitation.”

 

(b) No party, nor its respective counsel, shall be deemed the drafter of this
Agreement for purposes of construing the provisions of this Agreement, and all
language in all parts of this Agreement shall be construed in accordance with
its fair meaning, and not strictly for or against any party.

 

Section 14.12 Dispute Resolution. All disputes arising under this Agreement
shall be settled by binding arbitration in the manner provided in this Section
14.12.

 

(a) Arbitration-Demand. Either Buyer of Seller may demand arbitration by giving
to the other a notice specifying with particularity the issue(s) in dispute, the
amount involved, and the remedy requested. Demand for arbitration must be given
within ninety (90) days after the date of the act or omission out of which the
dispute arose. Within twenty (20) days after receipt of the notice, the
responding party shall answer the demand in writing, specifying with
particularity the facts or issues that the responding party disputes.

 

44



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) Arbitrators. Within ten (10) days after the responding party’s answer, each
of Buyer and Seller shall select one qualified arbitrator. Each arbitrator shall
be a disinterested person qualified by education and experience to hear and
determine the issues and facts to be arbitrated. Within ten (10) days after
their selection, the arbitrators so chosen shall select a neutral arbitrator. If
the named arbitrators cannot agree on a neutral arbitrator, either arbitrator
may make application to the senior judge of the United States District Court for
the District of Nevada, with a copy to both parties, requesting that court to
appoint the third arbitrator. The court’s selection shall be final and binding
on the Parties. If either party does not name an arbitrator, the arbitrator
named by the other party shall serve as the sole arbitrator.

 

(c) Hearing. As soon as practicable upon appointment of the third arbitrator,
each party shall present in writing to the arbitrators (with a copy to the other
party) its statement of the issues and facts in dispute. Any question regarding
the arbitrability of the dispute shall be decided by the arbitrators. The
arbitrators, as soon as possible, but not more than thirty (30) days after their
appointment, shall meet at a time and place reasonably convenient for the
parties, after giving each party at least ten (10) days notice. Unless otherwise
agreed in writing, arbitration shall be held in Reno, Nevada. The arbitration
hearing shall be conducted in accordance with the rules of the American
Arbitration Association. If there is any conflict between the provisions of this
Agreement and the provisions of the rules of the American Arbitration
Association, the provisions of this Agreement shall prevail. The failure of a
party to appear at the hearing shall not operate as a default. The attendance of
all arbitrators shall be required at all hearings. Action of the arbitrators
shall be by majority vote. After hearing the parties in regard to the matter in
dispute, taking such evidence and making such other investigations as justice
requires and as the arbitrators deem necessary, they shall decide the issues
submitted to them within ten (10) days thereafter and serve a written and signed
copy of the award upon each party.

 

(d) Award. The award shall be final and binding on all of the parties hereto,
and judgment on the award may be entered by any court of competent jurisdiction.
If the parties settle the dispute in the course of the arbitration, the
settlement shall be approved by the arbitrators on request of either party and
shall become the award. Fees and expenses of the arbitration shall be allocated
between the parties as provided by the arbitrators. The prevailing party in the
arbitration proceedings shall be entitled to receive from the other party
reasonable attorneys’ fees to be determined by the arbitrator(s).

 

[signature page follows]

 

45



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first above written.

 

SELLER      

APT GAMES, INC.,

a Nevada corporation

            By:   /s/    ROBERT L. SAXTON                        

--------------------------------------------------------------------------------

           

Name:

  Robert L. Saxton            

Title:

  Treasurer

 

ALLIANCE      

ALLIANCE GAMING CORPORATION,

a Nevada corporation

            By:   /s/    ROBERT L. SAXTON                        

--------------------------------------------------------------------------------

           

Name:

  Robert L. Saxton            

Title:

  Treasurer

 

BUYER      

THE SANDS REGENT,

a Nevada corporation

            By:   /s/    FERENC B. SZONY                        

--------------------------------------------------------------------------------

           

Name:

  Ferenc B. Szony            

Title:

  President/C.E.O.

 